UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07360 Monetta Trust (Exact name of registrant as specified in charter) 1776-A S. Naperville Road, Suite 100 Wheaton, IL 60189-5831 (Address of principal executive offices) (Zip code) Robert S. Bacarella 1776-A S. Naperville Road, Suite 100 Wheaton, IL 60189-5831 (Name and address of agent for service) (630) 462-9800 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: July 1, 2014 – June 30, 2015 Item 1. Proxy Voting Record. Monetta Fund July 1, 2014 – June 30, 2015 NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PRECISION CASTPARTS PCP ANNUAL 8/12/2014 1A. ELECTION OF DIRECTOR: MARK DONEGAN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: DON R. GRABER MGMT FOR FOR 1C.ELECTION OF DIRECTOR: LESTER L. LYLES MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DANIEL J. MURPHY MGMT FOR FOR 1E.ELECTION OF DIRECTOR: VERNON E. OECHSLE MGMT FOR FOR 1F.ELECTION OF DIRECTOR: ULRICH SCHMIDT MGMT FOR FOR 1G.ELECTION OF DIRECTOR: RICHARD L. WAMBOLD MGMT FOR FOR 1H.ELECTION OF DIRECTOR: TIMOTHY A. WICKS MGMT FOR FOR 2.RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3.ADVISORY VOTE REGARDING COMPENSATION OF NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4.SHAREHOLDER PROPOSAL REGARDING ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FEDEX CORP. FDX 31428X106 ANNUAL 9/29/2014 1A.ELECTION OF DIRECTOR: JAMES L. BARKSDALE MGMT FOR FOR 1B.ELECTION OF DIRECTOR: JOHN A. EDWARDSON MGMT FOR FOR 1C.ELECTION OF DIRECTOR: MARVIN R. ELLISON MGMT FOR FOR 1D.ELECTION OF DIRECTOR: KIMBERLY A. JABAL MGMT FOR FOR 1E.ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON MGMT FOR FOR 1F. ELECTION OF DIRECTOR: GARY W. LOVEMAN MGMT FOR FOR 1G.ELECTION OF DIRECTOR: R. BRAD MARTIN MGMT FOR FOR 1H.ELECTION OF DIRECTOR: JOSHUA COOPER RAMO MGMT FOR FOR 1I.ELECTION OF DIRECTOR: SUSAN C. SCHWAB MGMT FOR FOR 1J.ELECTION OF DIRECTOR: FREDERICK W. SMITH MGMT FOR FOR 1K.ELECTION OF DIRECTOR: DAVID P. STEINER MGMT FOR FOR 1L.ELECTION OF DIRECTOR: PAUL S. WALSH MGMT FOR FOR 2.ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3.RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 4.STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS. SHRHLDR AGAINST AGAINST 5.STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE-COUNTING. SHRHLDR AGAINST AGAINST 6.STOCKHOLDER PROPOSAL REGARDING HEDGING AND PLEDGING POLICY. SHRHLDR AGAINST AGAINST 7.STOCKHOLDER PROPOSAL REGARDING TAX PAYMENTS ON RESTRICTED STOCK AWARDS. SHRHLDR AGAINST AGAINST 8.STOCKHOLDER PROPOSAL REGARDING POLITICAL DISCLOSURE AND ACCOUNTABILITY. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COMCAST CORPORATION CMCSA 20030N101 SPECIAL 10/8/2014 1. TO APPROVE THE ISSUANCE OF SHARES OF COMCAST CLASS A COMMON STOCK TO TIME WARNER CABLE INC. STOCKHOLDERS IN THE MERGER. MGMT FOR FOR 2. TO APPROVE THE ADJOURNMENT OF THE COMCAST SPECIAL MEETING IF NECESSARY TO SOLICIT ADDITIONAL PROXIES. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE WELLPOINT WLP 94973V-107 SPECIAL 11/5/2014 1. TO AMEND THE ARTICLES OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY FROM WELLPOINT, INC. TO ANTHEM, INC. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S-106 SPECIAL 11/19/2014 1. TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF SEPTEMBER 15, 2014, AS IT MAY BE AMENDED FROM TIME TO TIME, AMONG TRW AUTOMOTIVE HOLDINGS CORP., ZF FRIEDRICHSHAFEN AG AND MSNA, INC. MGMT FOR FOR 2. TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, CERTAIN COMPENSATION THAT WILL OR MAY BE PAID BY TRW AUTOMOTIVE HOLDINGS CORP. TO ITS NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE MERGER. MGMT FOR FOR 3. TO APPROVE AN ADJOURNMENT OF THE SPECIAL MEETING OF STOCKHOLDERS OF TRW AUTOMOTIVE HOLDINGS CORP., FROM TIME TO TIME, IF NECESSARY OR APPROPRIATE, FOR THE PURPOSE OF SOLICITING ADDITIONAL VOTES FOR THE ADOPTION OF THE MERGER AGREEMENT. SHRHLDR FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MICROSOFT CORPORATION MSFT ANNUAL 12/3/2014 1A.ELECTION OF DIRECTOR: WILLIAM H. GATES III MGMT FOR FOR 1B.ELECTION OF DIRECTOR: MARIA M. KLAWE MGMT FOR FOR 1C.ELECTION OF DIRECTOR: TERI L. LIST-STOLL MGMT FOR FOR 1D.ELECTION OF DIRECTOR: G. MASON MORFIT MGMT FOR FOR 1E.ELECTION OF DIRECTOR: SATYA NADELLA MGMT FOR FOR 1F.ELECTION OF DIRECTOR: CHARLES H. NOSKI MGMT FOR FOR 1G.ELECTION OF DIRECTOR: HELMUT PANKE MGMT FOR FOR 1H.ELECTION OF DIRECTOR: CHARLES W. SCHARF MGMT FOR FOR 1I.ELECTION OF DIRECTOR: JOHN W. STANTON MGMT FOR FOR 1J.ELECTION OF DIRECTOR: JOHN W. THOMPSON MGMT FOR FOR 2.ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 3.RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2015 MGMT FOR FOR 4.SHAREHOLDER PROPOSAL - PROXY ACCESS FOR SHAREHOLDERS SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PALO ALTO NETWORKS INC. PANW ANNUAL 12/12/2014 1A.ELECTION OF DIRECTOR: CARL ESCHENBACH MGMT FOR FOR 1B.ELECTION OF DIRECTOR: DANIEL J. WARMENHOVEN MGMT FOR FOR 2.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS PALO ALTO NETWORKS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING JULY 31, 2015. MGMT FOR FOR 3.ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE ALLERGAN, INC. AGN SPECIAL 12/18/2014 1A.REMOVAL OF DEBORAH DUNSIRE, M.D. MGMT AGAINST AGAINST 1B.REMOVAL OF MICHAEL R. GALLAGHER MGMT AGAINST AGAINST 1C.REMOVAL OF TREVOR M. JONES, PH.D. MGMT AGAINST AGAINST 1D.REMOVAL OF LOUIS J. LAVIGNE, JR MGMT AGAINST AGAINST 1E.REMOVAL OF RUSSELL T. RAY MGMT AGAINST AGAINST 1F.REMOVAL OF HENRI A. TERMEER MGMT AGAINST AGAINST 2.REQUEST THAT THE ALLERGAN BOARD ELECT OR APPOINT PERSHING SQUARE AND VALEANT'S NOMINEES TO SERVE AS DIRECTORS FOR ALLERGAN MGMT AGAINST AGAINST 3.AMENDMENT TO OUR AMENDED AND RESTATED BYLAWS TO MODIFY SPECIAL MEETING PROCEDURES MGMT AGAINST AGAINST 4.AMENDMENT TO OUR AMENDED AND RESTATED BYLAWS TO ADD SPECIAL MEETING PROCEDURES IF NO DIRECTORS OR LESS THAN A MAJORITY OF DIRECTORS IS IN OFFICE MGMT AGAINST AGAINST 5.AMENDMENT TO OUR AMENDED AND RESTATED BYLAWS TO MODIFY PROCEDURES FOR NOMINATING DIRECTORS OR PROPOSING BUSINESS AT AN ANNUAL MEETING MGMT AGAINST AGAINST 6.AMENDMENT TO OUR AMENDED AND RESTATED BYLAWS TO FIX THE AUTHORIZED NUMBER OF DIRECTORS MGMT AGAINST AGAINST 7.BYLAWS AMENDMENT REPEAL PROPOSAL MGMT AGAINST AGAINST 8.REQUEST FOR ENGAGEMENT IN DISCUSSIONS WITH VALEANT MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COSTCO WHOLESALE CORP. COST 22160K105 ANNUAL 1/29/2015 1. DIRECTOR 1)JEFFREY H. BROTMAN 2)DANIEL J. EVANS 3)RICHARD A. GALANTI 4)JEFFREY S. RAIKES 5)JAMES D. SINEGAL MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. MGMT FOR FOR 3.APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. MGMT FOR FOR 4.TO AMEND AND RESTATE THE COMPANY'S SIXTH RESTATED STOCK INCENTIVE PLAN. MGMT FOR FOR 5A. TO AMEND THE ARTICLES OF INCORPORATION TO REDUCE VOTING STANDARD FOR REMOVAL OF DIRECTORS. MGMT FOR FOR 5B. TO AMEND THE ARTICLES OF INCORPORATION TO REDUCE VOTING STANDARD FOR AMENDING THE ARTICLE DEALING WITH REMOVAL OF DIRECTORS FOR CAUSE. MGMT FOR FOR 6.SHAREHOLDER PROPOSAL TO REGULATE DIRECTOR TENURE. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE APPLE INC. AAPL ANNUAL 3/10/2015 1A.ELECTION OF DIRECTOR: TIM COOK MGMT FOR FOR 1B.ELECTION OF DIRECTOR: AL GORE MGMT FOR FOR 1C.ELECTION OF DIRECTOR: BOB IGER MGMT FOR FOR 1D.ELECTION OF DIRECTOR: ANDREA JUNG MGMT FOR FOR 1E.ELECTION OF DIRECTOR: ART LEVINSON MGMT FOR FOR 1F.ELECTION OF DIRECTOR: RON SUGAR MGMT FOR FOR 1G.ELECTION OF DIRECTOR: SUE WAGNER MGMT FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 MGMT FOR FOR 3.AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4.THE AMENDMENT OF THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 5.A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH ENTITLED "RISK REPORT" SHRHLDR AGAINST AGAINST 6.A SHAREHOLDER PROPOSAL BY MR. JAMES MCRITCHIE AND MR. JOHN HARRINGTON ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE WALT DISNEY CO. DIS ANNUAL 3/12/2015 1A.ELECTION OF DIRECTOR: SUSAN E. ARNOLD MGMT FOR FOR 1B.ELECTION OF DIRECTOR: JOHN S. CHEN MGMT FOR FOR 1C.ELECTION OF DIRECTOR: JACK DORSEY MGMT FOR FOR 1D.ELECTION OF DIRECTOR: ROBERT A. IGER MGMT FOR FOR 1E.ELECTION OF DIRECTOR: FRED H. LANGHAMMER MGMT FOR FOR 1F.ELECTION OF DIRECTOR: AYLWIN B. LEWIS MGMT FOR FOR 1G.ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT FOR FOR 1H.ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT MGMT FOR FOR 1I.ELECTION OF DIRECTOR: SHERYL K. SANDBERG MGMT FOR FOR 1J.ELECTION OF DIRECTOR: ORIN C. SMITH MGMT FOR FOR 2.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2015. MGMT FOR FOR 3.TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MGMT FOR FOR 4.TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO INDEPENDENT BOARD CHAIRMAN. SHRHLDR AGAINST AGAINST 5.TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO ACCELERATION OF EXECUTIVE PAY. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NOVARTIS AG NVS 66987V109 ANNUAL 2/27/2015 1.APPROVAL OF THE ANNUAL REPORT OF NOVARTIS AG, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE 2 MGMT FOR FOR 2.DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE MGMT FOR FOR 3.APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AS PER BALANCE SHEET AND DECLARATION OF DIVIDEND MGMT FOR FOR 4.REDUCTION OF SHARE CAPITAL MGMT FOR FOR 5.REVISION OF THE ARTICLES OF INCORPORATION MGMT FOR FOR 6A.VOTES ON COMPENSATION FOR THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE: BINDING VOTE ON TOTAL COMPENSATION FOR MEMBERS OF THE BOARD OF DIRECTORS FROM THE 2 MGMT FOR FOR 6B.VOTES ON COMPENSATION FOR THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE: BINDING VOTE ON TOTAL COMPENSATION FOR MEMBERS OF THE EXECUTIVE COMMITTEE FOR THE NEXT FINANCIAL YEAR, I.E. 2016 MGMT FOR FOR 6C.VOTES ON COMPENSATION FOR THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE: ADVISORY VOTE ON THE 2 MGMT FOR FOR 7A.RE-ELECTION OF JOERG REINHARDT, PH.D., AND RE-ELECTION AS CHAIRMAN OF THE BOARD OF DIRECTORS (IN A SINGLE VOTE) MGMT FOR FOR 7B.RE-ELECTION OF DIMITRI AZAR, M.D. MGMT FOR FOR 7C.RE-ELECTION OF VERENA A. BRINER, M.D. MGMT FOR FOR 7D.RE-ELECTION OF SRIKANT DATAR, PH.D. MGMT FOR FOR 7E.RE-ELECTION OF ANN FUDGE MGMT FOR FOR 7F.RE-ELECTION OF PIERRE LANDOLT, PH.D. MGMT FOR FOR 7G.RE-ELECTION OF ANDREAS VON PLANTA, PH.D. MGMT FOR FOR 7H.RE-ELECTION OF CHARLES L. SAWYERS, M.D. MGMT FOR FOR 7I.RE-ELECTION OF ENRICO VANNI, PH.D. MGMT FOR FOR 7J.RE-ELECTION OF WILLIAM T. WINTERS MGMT FOR FOR 7K.ELECTION OF NANCY C. ANDREWS, M.D., PH.D. MGMT FOR FOR 8A.RE-ELECTION OF SRIKANT DATAR, PH.D., AS MEMBER OF THE COMPENSATION COMMITTEE MGMT FOR FOR 8B.RE-ELECTION OF ANN FUDGE AS MEMBER OF THE COMPENSATION COMMITTEE MGMT FOR FOR 8C.RE-ELECTION OF ENRICO VANNI, PH.D., AS MEMBER OF THE COMPENSATION COMMITTEE MGMT FOR FOR 8D.ELECTION OF WILLIAM T. WINTERS AS MEMBER OF THE COMPENSATION COMMITTEE MGMT FOR FOR 9.RE-ELECTION OF THE STATUTORY AUDITOR MGMT FOR FOR 10.RE-ELECTION OF THE INDEPENDENT PROXY MGMT FOR FOR 11.P58679L INSTRUCTIONS IN CASE OF ALTERNATIVE MOTIONS UNDER THE AGENDA ITEMS PUBLISHED IN THE NOTICE OF ANNUAL GENERAL MEETING, AND/OR OF MOTIONS RELATING TO ADDITIONAL AGENDA ITEMS ACCORDING TO ARTICLE /OR MOTIONS RELATING TO ADDITIONAL AGENDA ITEMS ACCORDING TO ARTICLE (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) MGMT FOR NONE NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BAKER HUGHES INC. BHI SPECIAL 03/27/2015 1ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 16 , 2014, AS IT MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT"), BY AND AMONG HALLIBURTON COMPANY, RED TIGER LLC AND BAKER HUGHES INCORPORATED. MGMT FOR FOR 2APPROVE THE ADJOURNMENT OF THE BAKER HUGHES INCORPORATED SPECIAL MEETING OF STOCKHOLDERS IF NECESSARY OR ADVISABLE TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. MGMT FOR FOR 3APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION THAT WILL OR MAY BECOME PAYABLE TO BAKER HUGHES INCORPORATED'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CIGNA CORPORATION CI ANNUAL 4/22/2015 1.1ELECTION OF DIRECTOR: JOHN M. PARTRIDGE MGMT FOR FOR 1.2ELECTION OF DIRECTOR: JAMES E. ROGERS MGMT FOR FOR 1.3ELECTION OF DIRECTOR: ERIC C. WISEMAN MGMT FOR FOR 2.ADVISORY APPROVAL OF CIGNA'S EXECUTIVE COMPENSATION. MGMT FOR FOR 3.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CIGNA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PPG INDUSTRIES, INC. PPG ANNUAL 4/16/2015 1 DIRECTOR 1)CHARLES E. BUNCH 2)MICHAEL W. LAMACH 3)MARTIN H. RICHENHAGEN 4)THOMAS J. USHER MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS ON AN ADVISORY BASIS. MGMT FOR FOR 3PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO REPLACE THE SUPERMAJORITY VOTING REQUIREMENTS. MGMT FOR FOR 4PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EATON CORPOATION PLC ETN G29183103 ANNUAL 4/22/2015 1A.ELECTION OF DIRECTOR: TODD M. BLUEDORN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: CHRISTOPHER M. CONNOR MGMT FOR FOR 1C.ELECTION OF DIRECTOR: MICHAEL J. CRITELLI MGMT FOR FOR 1D.ELECTION OF DIRECTOR: ALEXANDER M. CUTLER MGMT FOR FOR 1E.ELECTION OF DIRECTOR: CHARLES E. GOLDEN MGMT FOR FOR 1F.ELECTION OF DIRECTOR: LINDA A. HILL MGMT FOR FOR 1G.ELECTION OF DIRECTOR: ARTHUR E. JOHNSON MGMT FOR FOR 1H.ELECTION OF DIRECTOR: NED C. LAUTENBACH MGMT FOR FOR 1I.ELECTION OF DIRECTOR: DEBORAH L. MCCOY MGMT FOR FOR 1J.ELECTION OF DIRECTOR: GREGORY R. PAGE MGMT FOR FOR 1K.ELECTION OF DIRECTOR: SANDRA PIANALTO MGMT FOR FOR 1L.ELECTION OF DIRECTOR: GERALD B. SMITH MGMT FOR FOR 2.APPROVING A PROPOSED 2 MGMT FOR FOR 3.APPROVING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2 MGMT FOR FOR 4.ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 5.AUTHORIZING THE COMPANY AND ANY SUBSIDIARY OF THE COMPANY TO MAKE OVERSEAS MARKET PURCHASES OF COMPANY SHARES. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TEXTRON INC. TXT ANNUAL 4/22/2015 1A.ELECTION OF DIRECTOR: SCOTT C. DONNELLY MGMT FOR FOR 1B.ELECTION OF DIRECTOR: KATHLEEN M. BADER MGMT FOR FOR 1C.ELECTION OF DIRECTOR: R. KERRY CLARK MGMT FOR FOR 1D.ELECTION OF DIRECTOR: JAMES T. CONWAY MGMT FOR FOR 1E.ELECTION OF DIRECTOR: IVOR J. EVANS MGMT FOR FOR 1F.ELECTION OF DIRECTOR: LAWRENCE K. FISH MGMT FOR FOR 1G.ELECTION OF DIRECTOR: PAUL E. GAGNE MGMT FOR FOR 1H.ELECTION OF DIRECTOR: DAIN M. HANCOCK MGMT FOR FOR 1I.ELECTION OF DIRECTOR: LORD POWELL OF BAYSWATER KCMG MGMT FOR FOR 1J.ELECTION OF DIRECTOR: LLOYD G. TROTTER MGMT FOR FOR 1K.ELECTION OF DIRECTOR: JAMES L. ZIEMER MGMT FOR FOR 2.APPROVAL OF THE PROPOSED TEXTRON INC. 2015 LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 3.APPROVAL OF THE ADVISORY (NON-BINDING) RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4.RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 5.SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. SHRHLDR AGAINST AGAINST 6.SHAREHOLDER PROPOSAL REGARDING INCENTIVE COMPENSATION RECOUPMENT POLICY. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BERKSHIRE HATHAWAY INC. BRK.B ANNUAL 5/2/2015 1.DIRECTOR 1)WARREN E. BUFFETT 2)CHARLES T. MUNGER 3)HOWARD G. BUFFETT 4)STEPHEN B. BURKE 5)SUSAN L. DECKER 6)WILLIAM H. GATES III 7)DAVID S. GOTTESMAN 8)CHARLOTTE GUYMAN 9)THOMAS S. MURPHY 10)RONALD L. OLSON 11)WALTER SCOTT, JR. 12)MERYL B. WITMER MGMT FOR ALL NOMINEES FOR ALL NOMINEES NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE WHIRLPOOL CORPORATION WHR ANNUAL 4/21/2015 1A.ELECTION OF DIRECTOR: SAMUEL R. ALLEN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: GARY T. DICAMILLO MGMT FOR FOR 1C.ELECTION OF DIRECTOR: DIANE M. DIETZ MGMT FOR FOR 1D.ELECTION OF DIRECTOR: GERRI T. ELLIOTT MGMT FOR FOR 1E.ELECTION OF DIRECTOR: JEFF M. FETTIG MGMT FOR FOR 1F.ELECTION OF DIRECTOR: MICHAEL F. JOHNSTON MGMT FOR FOR 1G.ELECTION OF DIRECTOR: JOHN D. LIU MGMT FOR FOR 1H.ELECTION OF DIRECTOR: HARISH MANWANI MGMT FOR FOR 1I.ELECTION OF DIRECTOR: WILLIAM D. PEREZ MGMT FOR FOR 1J.ELECTION OF DIRECTOR: MICHAEL A. TODMAN MGMT FOR FOR 1K.ELECTION OF DIRECTOR: MICHAEL D. WHITE MGMT FOR FOR 2.ADVISORY VOTE TO APPROVE WHIRLPOOL'S EXECUTIVE COMPENSATION. MGMT FOR FOR 3.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS WHIRLPOOL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MARATHON PETROLEUM CORPORATION MPC 56585A102 ANNUAL 4/29/2015 1.DIRECTOR 1)DAVID A. DABERKO 2)DONNA A. JAMES 3)JAMES E. ROHR MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2015. MGMT FOR FOR 3.ADVISORY APPROVAL OF THE COMPANY'S 2 MGMT FOR FOR 4.SHAREHOLDER PROPOSAL SEEKING THE ADOPTION OF QUANTITATIVE GREENHOUSE GAS EMISSION REDUCTION GOALS AND ASSOCIATED REPORTS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE UNITED TECHNOLOGIES CORPORATION UTX ANNUAL 4/27/2015 1A.ELECTION OF DIRECTOR: JOHN V. FARACI MGMT FOR FOR 1B.ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER MGMT FOR FOR 1C.ELECTION OF DIRECTOR: GREGORY J. HAYES MGMT FOR FOR 1D.ELECTION OF DIRECTOR: EDWARD A. KANGAS MGMT FOR FOR 1E.ELECTION OF DIRECTOR: ELLEN J. KULLMAN MGMT FOR FOR 1F.ELECTION OF DIRECTOR: MARSHALL O. LARSEN MGMT FOR FOR 1G.ELECTION OF DIRECTOR: HAROLD MCGRAW III MGMT FOR FOR 1H.ELECTION OF DIRECTOR: RICHARD B. MYERS MGMT FOR FOR 1I.ELECTION OF DIRECTOR: H. PATRICK SWYGERT MGMT FOR FOR 1J.ELECTION OF DIRECTOR: ANDRE VILLENEUVE MGMT FOR FOR 1K.ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN MGMT FOR FOR 2.APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2015. MGMT FOR FOR 3.AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE CHUBB CORPORATION CB ANNUAL 4/28/2015 1A)ELECTION OF DIRECTOR: ZOE BAIRD BUDINGER MGMT FOR FOR 1B)ELECTION OF DIRECTOR: SHEILA P. BURKE MGMT FOR FOR 1C)ELECTION OF DIRECTOR: JAMES I. CASH, JR. MGMT FOR FOR 1D)ELECTION OF DIRECTOR: JOHN D. FINNEGAN MGMT FOR FOR 1E)ELECTION OF DIRECTOR: TIMOTHY P. FLYNN MGMT FOR FOR 1F)ELECTION OF DIRECTOR: KAREN M. HOGUET MGMT FOR FOR 1G)ELECTION OF DIRECTOR: LAWRENCE W. KELLNER MGMT FOR FOR 1H)ELECTION OF DIRECTOR: MARTIN G. MCGUINN MGMT FOR FOR 1I)ELECTION OF DIRECTOR: LAWRENCE M. SMALL MGMT FOR FOR 1J)ELECTION OF DIRECTOR: JESS SODERBERG MGMT FOR FOR 1K)ELECTION OF DIRECTOR: DANIEL E. SOMERS MGMT FOR FOR 1L)ELECTION OF DIRECTOR: WILLIAM C. WELDON MGMT FOR FOR 1M)ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN MGMT FOR FOR 1N)ELECTION OF DIRECTOR: ALFRED W. ZOLLAR MGMT FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. MGMT FOR FOR 3.ADVISORY VOTE ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4.SHAREHOLDER PROPOSAL REGARDING THE PREPARATION OF AN ANNUAL SUSTAINABILITY REPORT. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PFIZER INC. PFE ANNUAL 4/23/2015 1A.ELECTION OF DIRECTOR: DENNIS A. AUSIELLO MGMT FOR FOR 1B.ELECTION OF DIRECTOR: W. DON CORNWELL MGMT FOR FOR 1C.ELECTION OF DIRECTOR: FRANCES D. FERGUSSON MGMT FOR FOR 1D.ELECTION OF DIRECTOR: HELEN H. HOBBS MGMT FOR FOR 1E.ELECTION OF DIRECTOR: JAMES M. KILTS MGMT FOR FOR 1F.ELECTION OF DIRECTOR: SHANTANU NARAYEN MGMT FOR FOR 1G.ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MGMT FOR FOR 1H.ELECTION OF DIRECTOR: IAN C. READ MGMT FOR FOR 1I.ELECTION OF DIRECTOR: STEPHEN W. SANGER MGMT FOR FOR 1J.ELECTION OF DIRECTOR: JAMES C. SMITH MGMT FOR FOR 1K.ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE MGMT FOR FOR 2.RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 MGMT FOR FOR 3.ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 4.SHAREHOLDER PROPOSAL REGARDING REPORT ON LOBBYING ACTIVITIES SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AVERY DENNISON CORP. AVY ANNUAL 4/23/2015 1A.ELECTION OF DIRECTOR: BRADLEY ALFORD MGMT FOR FOR 1B.ELECTION OF DIRECTOR: ANTHONY ANDERSON MGMT FOR FOR 1C.ELECTION OF DIRECTOR: PETER BARKER MGMT FOR FOR 1D.ELECTION OF DIRECTOR: KEN HICKS MGMT FOR FOR 1E.ELECTION OF DIRECTOR: DAVID PYOTT MGMT FOR FOR 1F.ELECTION OF DIRECTOR: DEAN SCARBOROUGH MGMT FOR FOR 1G.ELECTION OF DIRECTOR: PATRICK SIEWERT MGMT FOR FOR 1H.ELECTION OF DIRECTOR: JULIA STEWART MGMT FOR FOR 1I.ELECTION OF DIRECTOR: MARTHA SULLIVAN MGMT FOR FOR 2.APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION. MGMT FOR FOR 3.APPROVAL OF OUR AMENDED AND RESTATED BYLAWS TO, AMONG OTHER THINGS, DESIGNATE THE DELAWARE COURT OF CHANCERY AS THE EXCLUSIVE FORUM FOR ADJUDICATING CERTAIN STOCKHOLDER DISPUTES. MGMT FOR FOR 4.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE WELLS FARGO & COMPANY WFC ANNUAL 4/28/2015 1A)ELECTION OF DIRECTOR: JOHN D. BAKER II MGMT FOR FOR 1B)ELECTION OF DIRECTOR: ELAINE L. CHAO MGMT FOR FOR 1C)ELECTION OF DIRECTOR: JOHN S. CHEN MGMT FOR FOR 1D)ELECTION OF DIRECTOR: LLOYD H. DEAN MGMT FOR FOR 1E)ELECTION OF DIRECTOR: ELIZABETH A. DUKE MGMT FOR FOR 1F)ELECTION OF DIRECTOR: SUSAN E. ENGEL MGMT FOR FOR 1G)ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. MGMT FOR FOR 1H)ELECTION OF DIRECTOR: DONALD M. JAMES MGMT FOR FOR 1I)ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN MGMT FOR FOR 1J)ELECTION OF DIRECTOR: FEDERICO F. PENA MGMT FOR FOR 1K)ELECTION OF DIRECTOR: JAMES H. QUIGLEY MGMT FOR FOR 1L)ELECTION OF DIRECTOR: JUDITH M. RUNSTAD MGMT FOR FOR 1M)ELECTION OF DIRECTOR: STEPHEN W. SANGER MGMT FOR FOR 1N)ELECTION OF DIRECTOR: JOHN G. STUMPF MGMT FOR FOR 1O)ELECTION OF DIRECTOR: SUSAN G. SWENSON MGMT FOR FOR 1P)ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT MGMT FOR FOR 2.VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3.RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR 4.ADOPT A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. SHRHLDR AGAINST AGAINST 5.PROVIDE A REPORT ON THE COMPANY'S LOBBYING POLICIES AND PRACTICES. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE E.I. DU PONT DE NEMOURS AND CO. DD ANNUAL 5/13/2015 1.DIRECTOR 1)LAMBERTO ANDREOTTI 2)EDWARD D. BREEN 3)ROBERT A. BROWN 4)ALEXANDER M. CUTLER 5)ELEUTHERE I. DU PONT 6)JAMES L. GALLOGLY 7)MARILLYN A. HEWSON 8)LOIS D. JULIBER 9)ELLEN J. KULLMAN 10)ULF M. SCHNEIDER 11)LEE M. THOMAS 12)PATRICK J. WARD MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3.TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR 4.ON LOBBYING MGMT AGAINST AGAINST 5.ON GROWER COMPLIANCE MGMT AGAINST AGAINST 6.ON PLANT CLOSURES MGMT AGAINST AGAINST 7.ON REPEALING CERTAIN AMENDMENTS TO THE BYLAWS ADOPTED BY THE BOARD WITHOUT STOCKHOLDER APPROVAL SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BANK OF AMERICA CORP. BAC ANNUAL 5/6/2015 1A.ELECTION OF DIRECTOR: SHARON L. ALLEN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: SUSAN S. BIES MGMT FOR FOR 1C.ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. MGMT FOR FOR 1D.ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. MGMT FOR FOR 1E.ELECTION OF DIRECTOR: PIERRE J.P. DE WECK MGMT FOR FOR 1F.ELECTION OF DIRECTOR: ARNOLD W. DONALD MGMT FOR FOR 1G.ELECTION OF DIRECTOR: CHARLES K. GIFFORD MGMT FOR FOR 1H.ELECTION OF DIRECTOR: LINDA P. HUDSON MGMT FOR FOR 1I.ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT FOR FOR 1J.ELECTION OF DIRECTOR: THOMAS J. MAY MGMT FOR FOR 1K.ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN MGMT FOR FOR 1L.ELECTION OF DIRECTOR: LIONEL L. NOWELL, III MGMT FOR FOR 1M.ELECTION OF DIRECTOR: R. DAVID YOST MGMT FOR FOR 2.APPROVING OUR EXECUTIVE COMPENSATION (AN ADVISORY, NON-BINDING "SAY ON PAY" RESOLUTION) MGMT FOR FOR 3.RATIFYING THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015 MGMT FOR FOR 4.APPROVING THE AMENDMENT AND RESTATEMENT OF THE BANK OF AMERICA CORPORATION 2 MGMT FOR FOR 5.STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT SHRHLDR AGAINST AGAINST 6.STOCKHOLDER PROPOSAL - LOBBYING REPORT SHRHLDR AGAINST AGAINST 7.STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT SHRHLDR AGAINST AGAINST 8.STOCKHOLDER PROPOSAL - STOCKHOLDER VALUE COMMITTEE SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TESORO CORPORATION TSO ANNUAL 5/7/2015 1AELECTION OF DIRECTOR: RODNEY F. CHASE MGMT FOR FOR 1BELECTION OF DIRECTOR: GREGORY J. GOFF MGMT FOR FOR 1CELECTION OF DIRECTOR: ROBERT W. GOLDMAN MGMT FOR FOR 1DELECTION OF DIRECTOR: DAVID LILLEY MGMT FOR FOR 1EELECTION OF DIRECTOR: MARY PAT MCCARTHY MGMT FOR FOR 1FELECTION OF DIRECTOR: J.W. NOKES MGMT FOR FOR 1GELECTION OF DIRECTOR: SUSAN TOMASKY MGMT FOR FOR 1HELECTION OF DIRECTOR: MICHAEL E. WILEY MGMT FOR FOR 1IELECTION OF DIRECTOR: PATRICK Y. YANG MGMT FOR FOR 02TO CONDUCT AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION; MGMT FOR FOR 3TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CVS HEALTH CORPORATION CVS ANNUAL 5/7/2015 1A.ELECTION OF DIRECTOR: RICHARD M. BRACKEN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: C. DAVID BROWN II MGMT FOR FOR 1C.ELECTION OF DIRECTOR: ALECIA A. DECOUDREAUX MGMT FOR FOR 1D.ELECTION OF DIRECTOR: NANCY-ANN M. DEPARLE MGMT FOR FOR 1E.ELECTION OF DIRECTOR: DAVID W. DORMAN MGMT FOR FOR 1F.ELECTION OF DIRECTOR: ANNE M. FINUCANE MGMT FOR FOR 1G.ELECTION OF DIRECTOR: LARRY J. MERLO MGMT FOR FOR 1H.ELECTION OF DIRECTOR: JEAN-PIERRE MILLON MGMT FOR FOR 1I.ELECTION OF DIRECTOR: RICHARD J. SWIFT MGMT FOR FOR 1J.ELECTION OF DIRECTOR: WILLIAM C. WELDON MGMT FOR FOR 1K.ELECTION OF DIRECTOR: TONY L. WHITE MGMT FOR FOR 2.PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR 3.SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. MGMT FOR FOR 4.PROPOSAL TO APPROVE PERFORMANCE CRITERIA IN THE COMPANY'S 2 MGMT FOR FOR 5.STOCKHOLDER PROPOSAL REGARDING CONGRUENCY OF CORPORATE VALUES AND POLITICAL CONTRIBUTIONS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PEPSICO, INC. PEP ANNUAL 5/6/2015 1A.ELECTION OF DIRECTOR: SHONA L. BROWN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: GEORGE W. BUCKLEY MGMT FOR FOR 1C.ELECTION OF DIRECTOR: IAN M. COOK MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DINA DUBLON MGMT FOR FOR 1E.ELECTION OF DIRECTOR: RONA A. FAIRHEAD MGMT FOR FOR 1F.ELECTION OF DIRECTOR: RICHARD W. FISHER MGMT FOR FOR 1G.ELECTION OF DIRECTOR: ALBERTO IBARGUEN MGMT FOR FOR 1H.ELECTION OF DIRECTOR: WILLIAM R. JOHNSON MGMT FOR FOR 1I.ELECTION OF DIRECTOR: INDRA K. NOOYI MGMT FOR FOR 1J.ELECTION OF DIRECTOR: DAVID C. PAGE MGMT FOR FOR 1K.ELECTION OF DIRECTOR: ROBERT C. POHLAD MGMT FOR FOR 1L.ELECTION OF DIRECTOR: LLOYD G. TROTTER MGMT FOR FOR 1M.ELECTION OF DIRECTOR: DANIEL VASELLA MGMT FOR FOR 1N.ELECTION OF DIRECTOR: ALBERTO WEISSER MGMT FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2015. MGMT FOR FOR 3.ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 4.ESTABLISH BOARD COMMITTEE ON SUSTAINABILITY. MGMT AGAINST AGAINST 5.POLICY REGARDING LIMIT ON ACCELERATED VESTING OF EQUITY AWARDS. MGMT AGAINST AGAINST 6.REPORT ON MINIMIZING IMPACTS OF NEONICS. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EXPRESS SCRIPTS ESRX 30219G108 ANNUAL 5/6/2015 1A.ELECTION OF DIRECTOR: GARY G. BENANAV MGMT FOR FOR 1B.ELECTION OF DIRECTOR: MAURA C. BREEN MGMT FOR FOR 1C.ELECTION OF DIRECTOR: WILLIAM J. DELANEY MGMT FOR FOR 1D.ELECTION OF DIRECTOR: ELDER GRANGER, MD, MG, USA (RETIRED) MGMT FOR FOR 1E.ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC MGMT FOR FOR 1F.ELECTION OF DIRECTOR: THOMAS P. MAC MAHON MGMT FOR FOR 1G.ELECTION OF DIRECTOR: FRANK MERGENTHALER MGMT FOR FOR 1H.ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD MGMT FOR FOR 1I.ELECTION OF DIRECTOR: RODERICK A. PALMORE MGMT FOR FOR 1J.ELECTION OF DIRECTOR: GEORGE PAZ MGMT FOR FOR 1K.ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH MGMT FOR FOR 1L.ELECTION OF DIRECTOR: SEYMOUR STERNBERG MGMT FOR FOR 2.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2015. MGMT FOR FOR 3.TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. MGMT FOR FOR 4.STOCKHOLDER PROPOSAL REGARDING POLITICAL DISCLOSURE AND ACCOUNTABILITY. SHRHLDR AGAINST AGAINST 5.STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EOG RESOURCES INC. EOG 26875P101 ANNUAL 4/30/2015 1A.ELECTION OF DIRECTOR: JANET F. CLARK MGMT FOR FOR 1B.ELECTION OF DIRECTOR: CHARLES R. CRISP MGMT FOR FOR 1C.ELECTION OF DIRECTOR: JAMES C. DAY MGMT FOR FOR 1D.ELECTION OF DIRECTOR: H. LEIGHTON STEWARD MGMT FOR FOR 1E.ELECTION OF DIRECTOR: DONALD F. TEXTOR MGMT FOR FOR 1F.ELECTION OF DIRECTOR: WILLIAM R. THOMAS MGMT FOR FOR 1G.ELECTION OF DIRECTOR: FRANK G. WISNER MGMT FOR FOR 2.TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 3.TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4.STOCKHOLDER PROPOSAL CONCERNING PROXY ACCESS, IF PROPERLY PRESENTED. SHRHLDR AGAINST AGAINST 5.STOCKHOLDER PROPOSAL CONCERNING A METHANE EMISSIONS REPORT, IF PROPERLY PRESENTED. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE ZIMMER HOLDINGS INC. ZMH 98956P102 ANNUAL 5/5/2015 1A.ELECTION OF DIRECTOR: CHRISTOPHER B. BEGLEY MGMT FOR FOR 1B.ELECTION OF DIRECTOR: BETSY J. BERNARD MGMT FOR FOR 1C.ELECTION OF DIRECTOR: PAUL M. BISARO MGMT FOR FOR 1D.ELECTION OF DIRECTOR: GAIL K. BOUDREAUX MGMT FOR FOR 1E.ELECTION OF DIRECTOR: DAVID C. DVORAK MGMT FOR FOR 1F.ELECTION OF DIRECTOR: MICHAEL J. FARRELL MGMT FOR FOR 1G.ELECTION OF DIRECTOR: LARRY C. GLASSCOCK MGMT FOR FOR 1H.ELECTION OF DIRECTOR: ROBERT A. HAGEMANN MGMT FOR FOR 1I.ELECTION OF DIRECTOR: ARTHUR J. HIGGINS MGMT FOR FOR 1J.ELECTION OF DIRECTOR: CECIL B. PICKETT, PH.D. MGMT FOR FOR 2.APPROVE THE AMENDED STOCK PLAN FOR NON-EMPLOYEE DIRECTORS MGMT FOR FOR 3.APPROVE THE AMENDED AND RESTATED DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS MGMT FOR FOR 4.ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 5.RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE VALERO ENERGY CORPORATION VLO 91913Y100 ANNUAL 4/30/2015 1A.ELECTION OF DIRECTOR: JERRY D. CHOATE MGMT FOR FOR 1B.ELECTION OF DIRECTOR: JOSEPH W. GORDER MGMT FOR FOR 1C.ELECTION OF DIRECTOR: DEBORAH P. MAJORAS MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DONALD L. NICKLES MGMT FOR FOR 1E.ELECTION OF DIRECTOR: PHILIP J. PFEIFFER MGMT FOR FOR 1F.ELECTION OF DIRECTOR: ROBERT A. PROFUSEK MGMT FOR FOR 1G.ELECTION OF DIRECTOR: SUSAN KAUFMAN PURCELL MGMT FOR FOR 1H.ELECTION OF DIRECTOR: STEPHEN M. WATERS MGMT FOR FOR 1I.ELECTION OF DIRECTOR: RANDALL J. WEISENBURGER MGMT FOR FOR 1J.ELECTION OF DIRECTOR: RAYFORD WILKINS, JR. MGMT FOR FOR 2.RATIFY THE APPOINTMENT OF KPMG LLP AS VALERO ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR 3.APPROVE, BY NON-BINDING VOTE, THE 2 MGMT FOR FOR 4.VOTE ON A STOCKHOLDER PROPOSAL ENTITLED, "GREENHOUSE GAS EMISSIONS." SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EDWARDS LIFESCIENCES CORP. EW 28176E108 ANNUAL 5/14/2015 1A.ELECTION OF DIRECTOR: JOHN T. CARDIS MGMT FOR FOR 1B.ELECTION OF DIRECTOR: KIERAN T. GALLAHUE MGMT FOR FOR 1C.ELECTION OF DIRECTOR: BARBARA J. MCNEIL MGMT FOR FOR 1D.ELECTION OF DIRECTOR: MICHAEL A. MUSSALLEM MGMT FOR FOR 1E.ELECTION OF DIRECTOR: NICHOLAS J. VALERIANI MGMT FOR FOR 2.ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 3.APPROVAL OF THE 2 MGMT FOR FOR 4.AMENDMENT AND RESTATEMENT OF THE LONG-TERM STOCK INCENTIVE COMPENSATION PROGRAM MGMT FOR FOR 5.RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 6.STOCKHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AETNA AET 00817Y108 ANNUAL 5/15/2015 1a.ELECTION OF DIRECTOR: FERNANDO AGUIRRE MGMT FOR FOR 1b.ELECTION OF DIRECTOR: MARK T. BERTOLINI MGMT FOR FOR 1c.ELECTION OF DIRECTOR: FRANK M. CLARK MGMT FOR FOR 1d.ELECTION OF DIRECTOR: BETSY Z. COHEN MGMT FOR FOR 1e.ELECTION OF DIRECTOR: MOLLY J. COYE, M.D. MGMT FOR FOR 1f.ELECTION OF DIRECTOR: ROGER N. FARAH MGMT FOR FOR 1g.ELECTION OF DIRECTOR: BARBARA HACKMAN FRANKLIN MGMT FOR FOR 1h.ELECTION OF DIRECTOR: JEFFREY E. GARTEN MGMT FOR FOR 1i.ELECTION OF DIRECTOR: ELLEN M. HANCOCK MGMT FOR FOR 1j.ELECTION OF DIRECTOR: RICHARD J. HARRINGTON MGMT FOR FOR 1k.ELECTION OF DIRECTOR: EDWARD J. LUDWIG MGMT FOR FOR 1l.ELECTION OF DIRECTOR: JOSEPH P. NEWHOUSE MGMT FOR FOR 1m.ELECTION OF DIRECTOR: OLYMPIA J. SNOWE MGMT FOR FOR 2.APPROVAL OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3.APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION ON A NON-BINDING ADVISORY BASIS MGMT FOR FOR 4A.SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS-DISCLOSURE SHRHLDR AGAINST AGAINST 4B.SHAREHOLDER PROPOSAL ON EXECUTIVES TO RETAIN SIGNIFICANT STOCK SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MASCO CORP. MAS ANNUAL 5/4/2015 1A.ELECTION OF DIRECTOR: MARK R. ALEXANDER MGMT FOR FOR 1B.ELECTION OF DIRECTOR: RICHARD A. MANOOGIAN MGMT FOR FOR 1C.ELECTION OF DIRECTOR: JOHN C. PLANT MGMT FOR FOR 1D.ELECTION OF DIRECTOR: MARY ANN VAN LOKEREN MGMT FOR FOR 2.TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND THE RELATED MATERIALS DISCLOSED IN THE PROXY STATEMENT. MGMT FOR FOR 3.TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CF INDUSTRIES INC. CF ANNUAL 5/15/2015 1A.ELECTION OF DIRECTOR: ROBERT C. ARZBAECHER MGMT FOR FOR 1B.ELECTION OF DIRECTOR: WILLIAM DAVISSON MGMT FOR FOR 1C.ELECTION OF DIRECTOR: STEPHEN A. FURBACHER MGMT FOR FOR 1D.ELECTION OF DIRECTOR: STEPHEN J. HAGGE MGMT FOR FOR 1E.ELECTION OF DIRECTOR: JOHN D. JOHNSON MGMT FOR FOR 1F.ELECTION OF DIRECTOR: ROBERT G. KUHBACH MGMT FOR FOR 1G.ELECTION OF DIRECTOR: EDWARD A. SCHMITT MGMT FOR FOR 1H.ELECTION OF DIRECTOR: THERESA E. WAGLER MGMT FOR FOR 1I.ELECTION OF DIRECTOR: W. ANTHONY WILL MGMT FOR FOR 2.APPROVAL OF AN ADVISORY RESOLUTION REGARDING THE COMPENSATION OF CF INDUSTRIES HOLDINGS, INC.'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3.RATIFICATION OF THE SELECTION OF KPMG LLP AS CF INDUSTRIES HOLDINGS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR 4.STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 5.STOCKHOLDER PROPOSAL REGARDING THE RIGHT TO ACT BY WRITTEN CONSENT, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE RYDER SYSTEM, INC. R ANNUAL 5/1/2015 1A.ELECTION OF DIRECTOR: JOHN M. BERRA MGMT FOR FOR 1B.ELECTION OF DIRECTOR: ROBERT A. HAGEMANN MGMT FOR FOR 1C.ELECTION OF DIRECTOR: LUIS P. NIETO, JR. MGMT FOR FOR 1D.ELECTION OF DIRECTOR: E. FOLLIN SMITH MGMT FOR FOR 1E.ELECTION OF DIRECTOR: ROBERT E. SANCHEZ MGMT FOR FOR 2.RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE 2 MGMT FOR FOR 3.APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4.APPROVAL OF AMENDMENTS TO THE ARTICLES OF INCORPORATION AND BY-LAWS TO CHANGE THE VOTING REQUIREMENT FOR THE REMOVAL OF DIRECTORS. MGMT FOR FOR 5.APPROVAL OF AMENDMENTS TO ARTICLES AND BY-LAWS TO CHANGE VOTING REQUIREMENT TO AMEND CERTAIN PROVISIONS OF THE BY-LAWS. MGMT FOR FOR 6.APPROVAL OF AMENDMENTS TO OUR ARTICLES OF INCORPORATION TO CHANGE THE VOTING REQUIREMENT FOR AMENDMENTS TO THE ARTICLES. MGMT FOR FOR 7.APPROVAL OF AMENDMENTS TO OUR BY-LAWS TO CHANGE THE GENERAL VOTING REQUIREMENT. MGMT FOR FOR 8.A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS DISCLOSURE. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DANAHER CORPORATION DHR ANNUAL 5/7/2015 1A.ELECTION OF DIRECTOR: DONALD J. EHRLICH MGMT FOR FOR 1B.ELECTION OF DIRECTOR: LINDA HEFNER FILLER MGMT FOR FOR 1C.ELECTION OF DIRECTOR: THOMAS P. JOYCE, JR. MGMT FOR FOR 1D.ELECTION OF DIRECTOR: TERI LIST-STOLL MGMT FOR FOR 1E.ELECTION OF DIRECTOR: WALTER G. LOHR, JR. MGMT FOR FOR 1F.ELECTION OF DIRECTOR: MITCHELL P. RALES MGMT FOR FOR 1G.ELECTION OF DIRECTOR: STEVEN M. RALES MGMT FOR FOR 1H.ELECTION OF DIRECTOR: JOHN T. SCHWIETERS MGMT FOR FOR 1I.ELECTION OF DIRECTOR: ALAN G. SPOON MGMT FOR FOR 1J.ELECTION OF DIRECTOR: ELIAS A. ZERHOUNI, M.D. MGMT FOR FOR 2.TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 3.ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 4.TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT DANAHER ISSUE A REPORT DISCLOSING ITS POLITICAL EXPENDITURE POLICIES AND DIRECT AND INDIRECT POLITICAL EXPENDITURES. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CBRE GROUP INC. CBG 12504L109 ANNUAL 5/15/2015 1.DIRECTOR 1)RICHARD C. BLUM 2)BRANDON B. BOZE 3)CURTIS F. FEENY 4)BRADFORD M. FREEMAN 5)MICHAEL KANTOR 6)FREDERIC V. MALEK 7)ROBERT E. SULENTIC 8)LAURA D. TYSON 9)GARY L. WILSON 10)RAY WIRTA MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR 3.ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION FOR 2014. MGMT FOR FOR 4.APPROVE AN AMENDMENT TO OUR EXECUTIVE INCENTIVE PLAN. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE LABORATORY CORP. OF AMERICA LH 50540R409 ANNUAL 5/13/2015 1A.ELECTION OF DIRECTOR: KERRII B. ANDERSON MGMT FOR FOR 1B.ELECTION OF DIRECTOR: JEAN-LUC BELINGARD MGMT FOR FOR 1C.ELECTION OF DIRECTOR: D. GARY GILLILAND, M.D., PH.D. MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DAVID P. KING MGMT FOR FOR 1E.ELECTION OF DIRECTOR: GARHENG KONG, M.D., PH.D. MGMT FOR FOR 1F.ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. MGMT FOR FOR 1G.ELECTION OF DIRECTOR: PETER M. NEUPERT MGMT FOR FOR 1H.ELECTION OF DIRECTOR: ADAM H. SCHECHTER MGMT FOR FOR 1I.ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. MGMT FOR FOR 2.TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. MGMT FOR FOR 3.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE WYNDHAM WORLDWIDE CORP. WYN 98310W108 ANNUAL 5/15/2015 1.DIRECTOR 1)STEPHEN P. HOLMES 2)MYRA J. BIBLOWIT 3)JAMES E. BUCKMAN 4)GEORGE HERRERA 5)BRIAN MULRONEY 6)PAULINE D.E. RICHARDS 7)MICHAEL H. WARGOTZ MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.ADVISORY VOTE TO APPROVE THE WYNDHAM WORLDWIDE CORPORATION EXECUTIVE COMPENSATION PROGRAM. MGMT FOR FOR 3.RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE TRAVELERS COMPANIES TRV 89417E109 ANNUAL 5/20/2015 1A.ELECTION OF DIRECTOR: ALAN L. BELLER MGMT FOR FOR 1B.ELECTION OF DIRECTOR: JOHN H. DASBURG MGMT FOR FOR 1C.ELECTION OF DIRECTOR: JANET M. DOLAN MGMT FOR FOR 1D.ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN MGMT FOR FOR 1E.ELECTION OF DIRECTOR: JAY S. FISHMAN MGMT FOR FOR 1F.ELECTION OF DIRECTOR: PATRICIA L. HIGGINS MGMT FOR FOR 1G.ELECTION OF DIRECTOR: THOMAS R. HODGSON MGMT FOR FOR 1H.ELECTION OF DIRECTOR: WILLIAM J. KANE MGMT FOR FOR 1I.ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH JR. MGMT FOR FOR 1J.ELECTION OF DIRECTOR: PHILIP T. RUEGGER III MGMT FOR FOR 1K.ELECTION OF DIRECTOR: DONALD J. SHEPARD MGMT FOR FOR 1L.ELECTION OF DIRECTOR: LAURIE J. THOMSEN MGMT FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR 3.NON-BINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4.SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PRESENTED AT THE ANNUAL MEETING OF SHAREHOLDERS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE ANTHEM, INC. WLP ANNUAL 5/13/2015 1A.ELECTION OF DIRECTOR: JULIE A. HILL MGMT FOR FOR 1B.ELECTION OF DIRECTOR: RAMIRO G. PERU MGMT FOR FOR 1C.ELECTION OF DIRECTOR: JOHN H. SHORT MGMT FOR FOR 2.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR 3.ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4.IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO ELECT EACH DIRECTOR ANNUALLY. SHRHLDR AGAINST NONE 5.IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO AMEND THE BY-LAWS OF ANTHEM, INC. TO ALLOW PROXY ACCESS BY SHAREHOLDERS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE HOME DEPOT HD ANNUAL 5/21/2015 1A.ELECTION OF DIRECTOR: ARI BOUSBIB MGMT FOR FOR 1B.ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN MGMT FOR FOR 1C.ELECTION OF DIRECTOR: J. FRANK BROWN MGMT FOR FOR 1D.ELECTION OF DIRECTOR: ALBERT P. CAREY MGMT FOR FOR 1E.ELECTION OF DIRECTOR: ARMANDO CODINA MGMT FOR FOR 1F.ELECTION OF DIRECTOR: HELENA B. FOULKES MGMT FOR FOR 1G.ELECTION OF DIRECTOR: WAYNE M. HEWETT MGMT FOR FOR 1H.ELECTION OF DIRECTOR: KAREN L. KATEN MGMT FOR FOR 1I.ELECTION OF DIRECTOR: CRAIG A. MENEAR MGMT FOR FOR 1J.ELECTION OF DIRECTOR: MARK VADON MGMT FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP MGMT FOR FOR 3.ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4.SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIRMAN OF THE BOARD SHRHLDR AGAINST AGAINST 5.SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NORTHROP GRUMMAN CORP. NOC ANNUAL 5/20/2015 1A.ELECTION OF DIRECTOR: WESLEY G. BUSH MGMT FOR FOR 1B.ELECTION OF DIRECTOR: MARIANNE C. BROWN MGMT FOR FOR 1C.ELECTION OF DIRECTOR: VICTOR H. FAZIO MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DONALD E. FELSINGER MGMT FOR FOR 1E.ELECTION OF DIRECTOR: BRUCE S. GORDON MGMT FOR FOR 1F.ELECTION OF DIRECTOR: WILLIAM H. HERNANDEZ MGMT FOR FOR 1G.ELECTION OF DIRECTOR: MADELEINE A. KLEINER MGMT FOR FOR 1H.ELECTION OF DIRECTOR: KARL J. KRAPEK MGMT FOR FOR 1I.ELECTION OF DIRECTOR: RICHARD B. MYERS MGMT FOR FOR 1J.ELECTION OF DIRECTOR: GARY ROUGHEAD MGMT FOR FOR 1K.ELECTION OF DIRECTOR: THOMAS M. SCHOEWE MGMT FOR FOR 1L.ELECTION OF DIRECTOR: JAMES S. TURLEY MGMT FOR FOR 2.PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3.PROPOSAL TO AMEND THE COMPANY'S 2011 LONG-TERM INCENTIVE STOCK PLAN. MGMT FOR FOR 4.PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 5.SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SOUTHWEST AIRLINES CO. LUV ANNUAL 5/13/2015 1A.ELECTION OF DIRECTOR: DAVID W. BIEGLER MGMT FOR FOR 1B.ELECTION OF DIRECTOR: J. VERONICA BIGGINS MGMT FOR FOR 1C.ELECTION OF DIRECTOR: DOUGLAS H. BROOKS MGMT FOR FOR 1D.ELECTION OF DIRECTOR: WILLIAM H. CUNNINGHAM MGMT FOR FOR 1E.ELECTION OF DIRECTOR: JOHN G. DENISON MGMT FOR FOR 1F.ELECTION OF DIRECTOR: GARY C. KELLY MGMT FOR FOR 1G.ELECTION OF DIRECTOR: NANCY B. LOEFFLER MGMT FOR FOR 1H.ELECTION OF DIRECTOR: JOHN T. MONTFORD MGMT FOR FOR 1I.ELECTION OF DIRECTOR: THOMAS M. NEALON MGMT FOR FOR 1J.ELECTION OF DIRECTOR: DANIEL D. VILLANUEVA MGMT FOR FOR 2.ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3.APPROVAL OF THE SOUTHWEST AIRLINES CO. AMENDED AND RESTATED 2 MGMT FOR FOR 4.RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CME GROUP INC. CME 12572Q105 ANNUAL 5/20/2015 1A.ELECTION OF DIRECTOR: TERRENCE A. DUFFY MGMT FOR FOR 1B.ELECTION OF DIRECTOR: PHUPINDER S. GILL MGMT FOR FOR 1C.ELECTION OF DIRECTOR: TIMOTHY S. BITSBERGER MGMT FOR FOR 1D.ELECTION OF DIRECTOR: CHARLES P. CAREY MGMT FOR FOR 1E.ELECTION OF DIRECTOR: DENNIS H. CHOOKASZIAN MGMT FOR FOR 1F.ELECTION OF DIRECTOR: ANA DUTRA MGMT FOR FOR 1G.ELECTION OF DIRECTOR: MARTIN J. GEPSMAN MGMT FOR FOR 1H.ELECTION OF DIRECTOR: LARRY G. GERDES MGMT FOR FOR 1I.ELECTION OF DIRECTOR: DANIEL R. GLICKMAN MGMT FOR FOR 1J.ELECTION OF DIRECTOR: J. DENNIS HASTERT MGMT FOR FOR 1K.ELECTION OF DIRECTOR: LEO MELAMED MGMT FOR FOR 1L.ELECTION OF DIRECTOR: WILLIAM P. MILLER II MGMT FOR FOR 1M.ELECTION OF DIRECTOR: JAMES E. OLIFF MGMT FOR FOR 1N.ELECTION OF DIRECTOR: EDEMIR PINTO MGMT FOR FOR 1O.ELECTION OF DIRECTOR: ALEX J. POLLOCK MGMT FOR FOR 1P.ELECTION OF DIRECTOR: JOHN F. SANDNER MGMT FOR FOR 1Q.ELECTION OF DIRECTOR: TERRY L. SAVAGE MGMT FOR FOR 1R.ELECTION OF DIRECTOR: WILLIAM R. SHEPARD MGMT FOR FOR 1S.ELECTION OF DIRECTOR: DENNIS A. SUSKIND MGMT FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR 3.ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4.APPROVAL, ON AN ADVISORY BASIS, OF AN AMENDMENT TO OUR TENTH AMENDED AND RESTATED BYLAWS TO ADOPT DELAWARE AS THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE UNION PACIFIC CORPORATION UNP ANNUAL 5/14/2015 1A.ELECTION OF DIRECTOR: A.H. CARD, JR. MGMT FOR FOR 1B.ELECTION OF DIRECTOR: E.B. DAVIS, JR. MGMT FOR FOR 1C.ELECTION OF DIRECTOR: D.B. DILLON MGMT FOR FOR 1D.ELECTION OF DIRECTOR: L.M. FRITZ MGMT FOR FOR 1E.ELECTION OF DIRECTOR: J.R. HOPE MGMT FOR FOR 1F.ELECTION OF DIRECTOR: J.J. KORALESKI MGMT FOR FOR 1G.ELECTION OF DIRECTOR: C.C. KRULAK MGMT FOR FOR 1H.ELECTION OF DIRECTOR: M.R. MCCARTHY MGMT FOR FOR 1I.ELECTION OF DIRECTOR: M.W. MCCONNELL MGMT FOR FOR 1J.ELECTION OF DIRECTOR: T.F. MCLARTY III MGMT FOR FOR 1K.ELECTION OF DIRECTOR: S.R. ROGEL MGMT FOR FOR 1L.ELECTION OF DIRECTOR: J.H. VILLARREAL MGMT FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3.AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY"). MGMT FOR FOR 4.SHAREHOLDER PROPOSAL REGARDING EXECUTIVES TO RETAIN SIGNIFICANT STOCK IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SHRHLDR AGAINST AGAINST 5.SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIRMAN IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE JP MORGAN CHASE & CO. JPM 46625H100 ANNUAL 5/19/2015 1A.ELECTION OF DIRECTOR: LINDA B. BAMMANN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: JAMES A. BELL MGMT FOR FOR 1C.ELECTION OF DIRECTOR: CRANDALL C. BOWLES MGMT FOR FOR 1D.ELECTION OF DIRECTOR: STEPHEN B. BURKE MGMT FOR FOR 1E.ELECTION OF DIRECTOR: JAMES S. CROWN MGMT FOR FOR 1F.ELECTION OF DIRECTOR: JAMES DIMON MGMT FOR FOR 1G.ELECTION OF DIRECTOR: TIMOTHY P. FLYNN MGMT FOR FOR 1H.ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. MGMT FOR FOR 1I.ELECTION OF DIRECTOR: MICHAEL A. NEAL MGMT FOR FOR 1J.ELECTION OF DIRECTOR: LEE R. RAYMOND MGMT FOR FOR 1K.ELECTION OF DIRECTOR: WILLIAM C. WELDON MGMT FOR FOR 2.ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3.RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 4.APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE PLAN MGMT FOR FOR 5.INDEPENDENT BOARD CHAIRMAN - REQUIRE AN INDEPENDENT CHAIR SHRHLDR AGAINST AGAINST 6.LOBBYING - REPORT ON POLICIES, PROCEDURES AND EXPENDITURES SHRHLDR AGAINST AGAINST 7.SPECIAL SHAREOWNER MEETINGS - REDUCE OWNERSHIP THRESHOLD FROM 20% TO 10% SHRHLDR AGAINST AGAINST 8.HOW VOTES ARE COUNTED - COUNT VOTES USING ONLY FOR AND AGAINST SHRHLDR AGAINST AGAINST 9.ACCELERATED VESTING PROVISIONS - REPORT NAMES OF SENIOR EXECUTIVES AND VALUE OF EQUITY AWARDS THAT WOULD VEST IF THEY RESIGN TO ENTER GOVERNMENT SERVICE SHRHLDR AGAINST AGAINST 10.CLAWBACK DISCLOSURE POLICY - DISCLOSE WHETHER THE FIRM RECOUPED ANY INCENTIVE COMPENSATION FROM SENIOR EXECUTIVES SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BAKER HUGHES INC. BHI ANNUAL 5/14/2015 1AELECTION OF DIRECTOR: LARRY D. BRADY MGMT FOR FOR 1BELECTION OF DIRECTOR: GREGORY D. BRENNEMAN MGMT FOR FOR 1CELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR MGMT FOR FOR 1DELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD MGMT FOR FOR 1EELECTION OF DIRECTOR: WILLIAM H. EASTER, III MGMT FOR FOR 1FELECTION OF DIRECTOR: LYNN L. ELSENHANS MGMT FOR FOR 1GELECTION OF DIRECTOR: ANTHONY G. FERNANDES MGMT FOR FOR 1HELECTION OF DIRECTOR: CLAIRE W. GARGALLI MGMT FOR FOR 1IELECTION OF DIRECTOR: PIERRE H. JUNGELS MGMT FOR FOR 1JELECTION OF DIRECTOR: JAMES A. LASH MGMT FOR FOR 1KELECTION OF DIRECTOR: J. LARRY NICHOLS MGMT FOR FOR 1LELECTION OF DIRECTOR: JAMES W. STEWART MGMT FOR FOR 1MELECTION OF DIRECTOR: CHARLES L. WATSON MGMT FOR FOR 2AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. MGMT FOR FOR 3THE RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EVEREST RE GROUP RE G3223R108 ANNUAL 5/13/2015 1.DIRECTOR 1)DOMINIC J. ADDESSO 2)JOHN J. AMORE 3)JOHN R. DUNNE 4)WILLIAM F. GALTNEY, JR. 5)GERRI LOSQUADRO 6)ROGER M. SINGER 7)JOSEPH V. TARANTO 8)JOHN A. WEBER MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.TO APPOINT PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM TO ACT AS THE COMPANY'S AUDITOR FOR YEAR ENDING DECEMBER 31, 2, ACTING BY THE AUDIT COMMITTEE, TO SET THE FEES FOR THE REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3.TO APPROVE THE EVEREST RE GROUP, LTD. 2 MGMT FOR FOR 4.TO APPROVE THE EVEREST RE GROUP, LTD. 2003 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN AS AMENDED THROUGH THE THIRD AMENDMENT. MGMT FOR FOR 5.ADVISORY VOTE TO APPROVE 2 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EXXON MOBIL CORP. XOM 30231G102 ANNUAL 5/27/2015 DIRECTOR 1)M.J. BOSKIN 2)P. BRABECK-LETMATHE 3)U.M. BURNS 4)L.R. FAULKNER 5)J.S. FISHMAN 6)H.H. FORE 7)K.C. FRAZIER 8)D.R. OBERHELMAN 9)S.J. PALMISANO 10)S.S REINEMUND 11)R.W. TILLERSON 12)W.C. WELDON MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.RATIFICATION OF INDEPENDENT AUDITORS () MGMT FOR FOR 3.ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () MGMT FOR FOR 4.INDEPENDENT CHAIRMAN () MGMT AGAINST AGAINST 5.PROXY ACCESS BYLAW () MGMT AGAINST AGAINST 6.CLIMATE EXPERT ON BOARD () MGMT AGAINST AGAINST 7.BOARD QUOTA FOR WOMEN () MGMT AGAINST AGAINST 8.REPORT ON COMPENSATION FOR WOMEN () MGMT AGAINST AGAINST 9.REPORT ON LOBBYING () MGMT AGAINST AGAINST 10.GREENHOUSE GAS EMISSIONS GOALS () MGMT AGAINST AGAINST 11.REPORT ON HYDRAULIC FRACTURING () MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DEVON ENERGY CORPORATION DVN 25179M103 ANNUAL 6/3/2015 1.DIRECTOR 1)BARBARA M. BAUMANN 2)JOHN E. BETHANCOURT 3)ROBERT H. HENRY 4)MICHAEL M. KANOVSKY 5)ROBERT A. MOSBACHER, JR 6)J. LARRY NICHOLS 7)DUANE C. RADTKE 8)MARY P. RICCIARDELLO 9)JOHN RICHELS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3.RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2015. MGMT FOR FOR 4.ADOPTION OF THE DEVON ENERGY CORPORATION 2015 LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 5.ADOPTION OF PROXY ACCESS BYLAW. MGMT AGAINST AGAINST 6.REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. MGMT AGAINST AGAINST 7.REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. MGMT AGAINST AGAINST 8.REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SKYWORKS SOLUTIONS INC. SWKS 83088M102 ANNUAL 5/19/2015 1.1ELECTION OF DIRECTOR: DAVID J. ALDRICH MGMT FOR FOR 1.2ELECTION OF DIRECTOR: KEVIN L. BEEBE MGMT FOR FOR 1.3ELECTION OF DIRECTOR: TIMOTHY R. FUREY MGMT FOR FOR 1.4ELECTION OF DIRECTOR: BALAKRISHNAN S. IYER MGMT FOR FOR 1.5ELECTION OF DIRECTOR: CHRISTINE KING MGMT FOR FOR 1.6ELECTION OF DIRECTOR: DAVID P. MCGLADE MGMT FOR FOR 1.7ELECTION OF DIRECTOR: DAVID J. MCLACHLAN MGMT FOR FOR 1.8ELECTION OF DIRECTOR: ROBERT A. SCHRIESHEIM MGMT FOR FOR 2.TO RATIFY THE SELECTION BY THE COMPANY'S AUDIT COMMITTEE OF (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) MGMT FOR FOR 3.TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. MGMT FOR FOR 4.TO APPROVE THE COMPANY'S 2015 LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 5.TO APPROVE A STOCKHOLDER PROPOSAL REGARDING SUPERMAJORITY VOTING PROVISIONS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TWITTER INC. TWTR 90184L-102 ANNUAL 6/3/2015 1.DIRECTOR 1)DAVID ROSENBLATT 2)EVAN WILLIAMS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT 1 YR 1 YR 3.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE GENERAL MOTORS CO. GM 37045V100 ANNUAL 6/9/2015 1A.ELECTION OF DIRECTOR: JOSEPH J. ASHTON MGMT FOR FOR 1B.ELECTION OF DIRECTOR: MARY T. BARRA MGMT FOR FOR 1C.ELECTION OF DIRECTOR: STEPHEN J. GIRSKY MGMT FOR FOR 1D.ELECTION OF DIRECTOR: LINDA R. GOODEN MGMT FOR FOR 1E.ELECTION OF DIRECTOR: JOSEPH JIMENEZ, JR. MGMT FOR FOR 1F.ELECTION OF DIRECTOR: KATHRYN V. MARINELLO MGMT FOR FOR 1G.ELECTION OF DIRECTOR: MICHAEL G. MULLEN MGMT FOR FOR 1H.ELECTION OF DIRECTOR: JAMES J. MULVA MGMT FOR FOR 1I.ELECTION OF DIRECTOR: PATRICIA F. RUSSO MGMT FOR FOR 1J.ELECTION OF DIRECTOR: THOMAS M. SCHOEWE MGMT FOR FOR 1K.ELECTION OF DIRECTOR: THEODORE M. SOLSO MGMT FOR FOR 1L.ELECTION OF DIRECTOR: CAROL M. STEPHENSON MGMT FOR FOR 2.RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS GM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 MGMT FOR FOR 3.ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4.INDEPENDENT BOARD CHAIRMAN MGMT AGAINST AGAINST 5.CUMULATIVE VOTING MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE GOOGLE, INC. GOOGL 38259P508 ANNUAL 6/3/2015 1DIRECTOR 1)LARRY PAGE 2)SERGEY BRIN 3)ERIC E. SCHMIDT 4)L. JOHN DOERR 5)DIANE B. GREENE 6)JOHN L. HENNESSY 7)ANN MATHER 8)ALAN R. MULALLY 9)PAUL S. OTELLINI 10)K. RAM SHRIRAM 11)SHIRLEY M. TILGHMAN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 3THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,000, MGMT FOR FOR 4A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 5A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 6A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 7A STOCKHOLDER PROPOSAL REGARDING A REPORT ON RENEWABLE ENERGY COST, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 8A STOCKHOLDER PROPOSAL REGARDING A REPORT ON BUSINESS RISK RELATED TO CLIMATE CHANGE REGULATIONS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BIOMARIN PHARMACEUTICAL INC. BMRN 09061G101 ANNUAL 6/9/2015 1.DIRECTOR 1)JEAN-JACQUES BIENAIME 2)MICHAEL GREY 3)ELAINE J. HERON 4)PIERRE LAPALME 5)V. BRYAN LAWLIS 6)RICHARD A. MEIER 7)ALAN J. LEWIS 8)WILLIAM D. YOUNG 9)KENNETH M. BATE 10)DENNIS J. SLAMON MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2TO APPROVE AN AMENDMENT TO BIOMARIN'S AMENDED AND RESTATED 2 MGMT FOR FOR 3TO VOTE ON AN ADVISORY BASIS TO APPROVE THE COMPENSATION OF BIOMARIN'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN ITS PROXY STATEMENT. MGMT FOR FOR 4TO RATIFY THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR BIOMARIN FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 5TO VOTE UPON A STOCKHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BIOGEN INC. BIIB 09062X103 ANNUAL 6/10/2015 1A.ELECTION OF DIRECTOR: ALEXANDER J. DENNER MGMT FOR FOR 1B.ELECTION OF DIRECTOR: CAROLINE D. DORSA MGMT FOR FOR 1C.ELECTION OF DIRECTOR: NANCY L. LEAMING MGMT FOR FOR 1D.ELECTION OF DIRECTOR: RICHARD C. MULLIGAN MGMT FOR FOR 1E.ELECTION OF DIRECTOR: ROBERT W. PANGIA MGMT FOR FOR 1F.ELECTION OF DIRECTOR: STELIOS PAPADOPOULOS MGMT FOR FOR 1G.ELECTION OF DIRECTOR: BRIAN S. POSNER MGMT FOR FOR 1H.ELECTION OF DIRECTOR: ERIC K. ROWINSKY MGMT FOR FOR 1I.ELECTION OF DIRECTOR: GEORGE A. SCANGOS MGMT FOR FOR 1J.ELECTION OF DIRECTOR: LYNN SCHENK MGMT FOR FOR 1K.ELECTION OF DIRECTOR: STEPHEN A. SHERWIN MGMT FOR FOR 2.TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS BIOGEN INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3.SAY ON PAY - AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT FOR FOR 4.TO APPROVE THE BIOGEN INC. 2 MGMT FOR FOR 5.TO APPROVE AN AMENDMENT TO THE BIOGEN INC. 2006 NON-EMPLOYEE DIRECTORS EQUITY PLAN. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FACEBOOK, INC. FB 30303M102 ANNUAL 6/11/2015 1.DIRECTOR 1)MARC L. ANDREESSEN 2)ERSKINE B. BOWLES 3)S.D. DESMOND-HELLMANN 4)REED HASTINGS 5)JAN KOUM 6)SHERYL K. SANDBERG 7)PETER A. THIEL 8)MARK ZUCKERBERG MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 MGMT FOR FOR 3.TO RE-APPROVE THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, SECTION 162(M) LIMITS OF OUR 2(M) MGMT FOR FOR 4.A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING SHRHLDR AGAINST AGAINST 5.A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT SHRHLDR AGAINST AGAINST 6.A STOCKHOLDER PROPOSAL REGARDING A HUMAN RIGHTS RISK ASSESSMENT SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MASTERCARD INC. MA 57636Q104 ANNUAL 6/9/2015 1A.ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE MGMT FOR FOR 1B.ELECTION OF DIRECTOR: AJAY BANGA MGMT FOR FOR 1C.ELECTION OF DIRECTOR: SILVIO BARZI MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DAVID R. CARLUCCI MGMT FOR FOR 1E.ELECTION OF DIRECTOR: STEVEN J. FREIBERG MGMT FOR FOR 1F.ELECTION OF DIRECTOR: JULIUS GENACHOWSKI MGMT FOR FOR 1G.ELECTION OF DIRECTOR: MERIT E. JANOW MGMT FOR FOR 1H.ELECTION OF DIRECTOR: NANCY J. KARCH MGMT FOR FOR 1I.ELECTION OF DIRECTOR: MARC OLIVIE MGMT FOR FOR 1J.ELECTION OF DIRECTOR: RIMA QURESHI MGMT FOR FOR 1K.ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES MGMT FOR FOR 1L. ELECTION OF DIRECTOR: JACKSON P. TAI MGMT FOR FOR 1M.ELECTION OF DIRECTOR: EDWARD SUNING TIAN MGMT FOR FOR 2.ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 3.APPROVAL OF THE AMENDED AND RESTATED SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN MGMT FOR FOR 4.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2015 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COGNIZANT TECHNOLOGY SOLUTIONS CORP. CTSH ANNUAL 6/2/2015 1A.ELECTION OF CLASS II DIRECTOR: MICHAEL PATSALOS-FOX MGMT FOR FOR 1B.ELECTION OF CLASS II DIRECTOR: ROBERT E. WEISSMAN MGMT FOR FOR 1C.ELECTION OF CLASS III DIRECTOR: FRANCISCO D'SOUZA MGMT FOR FOR 1D.ELECTION OF CLASS III DIRECTOR: JOHN N. FOX, JR. MGMT FOR FOR 1E.ELECTION OF CLASS III DIRECTOR: LEO S. MACKAY, JR. MGMT FOR FOR 1F.ELECTION OF CLASS III DIRECTOR: THOMAS M. WENDEL MGMT FOR FOR 2.APPROVAL, ON AN ADVISORY (NON-BINDING) BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 4.STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS TAKE THE STEPS NECESSARY TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TARGET CORPORATION TGT 87612E106 ANNUAL 6/10/2015 1A.ELECTION OF DIRECTOR: ROXANNE S. AUSTIN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. MGMT FOR FOR 1C.ELECTION OF DIRECTOR: BRIAN C. CORNELL MGMT FOR FOR 1D.ELECTION OF DIRECTOR: CALVIN DARDEN MGMT FOR FOR 1E.ELECTION OF DIRECTOR: HENRIQUE DE CASTRO MGMT FOR FOR 1F.ELECTION OF DIRECTOR: MARY E. MINNICK MGMT FOR FOR 1G.ELECTION OF DIRECTOR: ANNE M. MULCAHY MGMT FOR FOR 1H.ELECTION OF DIRECTOR: DERICA W. RICE MGMT FOR FOR 1I.ELECTION OF DIRECTOR: KENNETH L. SALAZAR MGMT FOR FOR 1J.ELECTION OF DIRECTOR: JOHN G. STUMPF MGMT FOR FOR 2.COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3.COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). MGMT FOR FOR 4.COMPANY PROPOSAL TO APPROVE THE AMENDED AND RESTATED TARGET CORPORATION 2011 LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 5.SHAREHOLDER PROPOSAL TO ADOPT A POLICY FOR AN INDEPENDENT CHAIRMAN. SHRHLDR AGAINST AGAINST 6.SHAREHOLDER PROPOSAL TO ADOPT A POLICY PROHIBITING DISCRIMINATION "AGAINST" OR "FOR" PERSONS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TAIWAN SEMICONDUCTOR MFG. TSM ANNUAL 6/9/2015 1)TO ACCEPT 2 MGMT FOR FOR 2)TO APPROVE THE PROPOSAL FOR DISTRIBUTION OF 2014 PROFITS MGMT FOR FOR 3)DIRECTOR 1)MORRIS CHANG* 2)F.C. TSENG* 3)JOHNSEE LEE* 4)SIR PETER L. BONFIELD$ 5)STAN SHIH$ 6)THOMAS J. ENGIBOUS$ 7)KOK-CHOO CHEN$ 8)MICHAEL R. SPLINTER$ MGMT FOR ALL NOMINEES FOR ALL NOMINEES NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE ULTA SALON, COSMETICS INC. ULTA 90384S303 ANNUAL 6/3/2015 1.DIRECTOR 1)ROBERT F. DIROMUALDO 2)CATHERINE HALLIGAN 3)LORNA E. NAGLER 4)MICHELLE L. COLLINS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR 2015, ENDING JANUARY 30, 2016 MGMT FOR FOR 3.ADVISORY RESOLUTION TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CHECK POINT SOFTWARE CHKP M22465104 ANNUAL 6/19/2015 1A.ELECTION OF DIRECTOR: GIL SHWED MGMT FOR FOR 1B.ELECTION OF DIRECTOR: MARIUS NACHT MGMT FOR FOR 1C.ELECTION OF DIRECTOR: JERRY UNGERMAN MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DAN PROPPER MGMT FOR FOR 1E.ELECTION OF DIRECTOR: DAVID RUBNER MGMT FOR FOR 1F.ELECTION OF DIRECTOR: DR. TAL SHAVIT MGMT FOR FOR 2A. TO ELECT YOAV Z. CHELOUCHE AS OUTSIDE DIRECTOR FOR AN ADDITIONAL THREE-YEAR TERM. MGMT FOR FOR 2B. TO ELECT GUY GECHT AS OUTSIDE DIRECTOR FOR AN ADDITIONAL THREE-YEAR TERM. MGMT FOR FOR 3. TO RATIFY THE APPOINTMENT AND COMPENSATION OF KOST, FORER, GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR 4. TO AMEND AND EXTEND THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN. MGMT FOR FOR 5. TO AUTHORIZE AN INCREASE TO THE COVERAGE OF OUR D&O LIABILITY INSURANCE COVERAGE. MGMT FOR FOR 6. APPROVE COMPENSATION TO CHECK POINT'S CHIEF EXECUTIVE OFFICER WHO IS ALSO CHAIRMAN OF THE BOARD OF DIRECTORS. MGMT FOR FOR 7. AUTHORIZATION OF CHAIRMAN OF THE BOARD TO SERVE AS CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. MGMT FOR FOR 8A. THE UNDERSIGNED IS A CONTROLLING SHAREHOLDER OR HAS A PERSONAL INTEREST IN ITEM 2. MGMT NO NO 8B. THE UNDERSIGNED IS A CONTROLLING SHAREHOLDER OR HAS A PERSONAL INTEREST IN ITEM 6. MGMT NO NO 8C. THE UNDERSIGNED IS A CONTROLLING SHAREHOLDER OR HAS A PERSONAL INTEREST IN ITEM 7. MGMT NO NO NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE KROGER CO. KR ANNUAL 6/25/2015 1A.ELECTION OF DIRECTOR: NORA A. AUFREITER MGMT FOR FOR 1B.ELECTION OF DIRECTOR: ROBERT D. BEYER MGMT FOR FOR 1C.ELECTION OF DIRECTOR: SUSAN J. KROPF MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DAVID B. LEWIS MGMT FOR FOR 1E.ELECTION OF DIRECTOR: W. RODNEY MCMULLEN MGMT FOR FOR 1F.ELECTION OF DIRECTOR: JORGE P. MONTOYA MGMT FOR FOR 1G.ELECTION OF DIRECTOR: CLYDE R. MOORE MGMT FOR FOR 1H.ELECTION OF DIRECTOR: SUSAN M. PHILLIPS MGMT FOR FOR 1I.ELECTION OF DIRECTOR: JAMES A. RUNDE MGMT FOR FOR 1J.ELECTION OF DIRECTOR: RONALD L. SARGENT MGMT FOR FOR 1K.ELECTION OF DIRECTOR: BOBBY S. SHACKOULS MGMT FOR FOR 2.ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3.RATIFICATION OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. MGMT FOR FOR 4.A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO PUBLISH A REPORT ON HUMAN RIGHTS RISKS OF OPERATIONS AND SUPPLY CHAIN. SHRHLDR AGAINST AGAINST 5.A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO ISSUE A REPORT ASSESSING THE ENVIRONMENTAL IMPACTS OF USING UNRECYCLABLE PACKAGING FOR PRIVATE LABEL BRANDS. SHRHLDR AGAINST AGAINST 6.A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO ISSUE A REPORT REGARDING OPTIONS TO REDUCE OR ELIMINATE ANTIBIOTIC USE IN THE PRODUCTION OF PRIVATE LABEL MEATS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NXP SEMICONDUCTORS NV. NXPI N6596X-109 ANNUAL 6/2/2015 2C.ADOPTION OF THE 2 MGMT FOR FOR 2D.GRANTING DISCHARGE TO THE DIRECTORS FOR THEIR RESPONSIBILITIES IN THE FINANCIAL YEAR 2014 MGMT FOR FOR 3A.PROPOSAL TO RE-APPOINT MR. RICHARD L. CLEMMER AS EXECUTIVE DIRECTOR WITH EFFECT FROM JUNE 2, 2015 MGMT FOR FOR 3B.PROPOSAL TO RE-APPOINT SIR PETER BONFIELD AND NON-EXECUTIVE DIRECTOR WITH EFFECT FROM JUNE 2, 2015 MGMT FOR FOR 3C.PROPOSAL TO RE-APPOINT MR. JOHANNES P. HUTH AS NON-EXECUTIVE DIRECTOR WITH EFFECT FROM JUNE 2, 2015 MGMT FOR FOR 3D.PROPOSAL TO RE-APPOINT MR. KENNETH A. GOLDMAN AS NON-EXECUTIVE DIRECTOR WITH EFFECT FROM JUNE 2, 2015 MGMT FOR FOR 3E.PROPOSAL TO RE-APPOINT DR. MARION HELMES AS NON-EXECUTIVE DIRECTOR WITH EFFECT FROM JUNE 2, 2015 MGMT FOR FOR 3F.PROPOSAL TO RE-APPOINT MR. JOSEPH KAESER AS NON-EXECUTIVE DIRECTOR WITH EFFECT FROM JUNE 2, 2015 MGMT FOR FOR 3G.PROPOSAL TO RE-APPOINT MR. IAN LORING AS NON-EXECUTIVE DIRECTOR WITH EFFECT FROM JUNE 2, 2015 MGMT FOR FOR 3H.PROPOSAL TO RE-APPOINT MR. ERIC MEURICE AS NON-EXECUTIVE DIRECTOR WITH EFFECT FROM JUNE 2, 2015 MGMT FOR FOR 3I.PROPOSAL TO RE-APPOINT MS. JULIE SOUTHERN AS NON-EXECUTIVE DIRECTOR EFFECT FROM JUNE 2, 2015 MGMT FOR FOR 3J.PROPOSAL TO APPOINT DR. RICK TSAI AS NON-EXECUTIVE DIRECTOR WITH EFFECT FROM JUNE 2, 2015 MGMT FOR FOR 4A.AUTHORIZATION OF THE BOARD OF DIRECTORS TO ISSUE SHARES OR GRANT RIGHTS TO ACQUIRE SHARES MGMT FOR FOR 4B.AUTHORIZATION OF THE BOARD OF DIRECTORS TO RESTRICT OR EXCLUDE PRE-EMPTION RIGHTS MGMT FOR FOR 5.AUTHORIZATION OF THE BOARD OF DIRECTORS TO REPURCHASE SHARES IN THE COMPANY'S CAPITAL MGMT FOR FOR 6.AUTHORIZATION TO CANCEL REPURCHASED SHARES IN THE COMPANY'S CAPITAL MGMT FOR FOR 7.RE-APPOINTMENT OF KPMG ACCOUNTANTS N.V. AS THE COMPANY'S EXTERNAL AUDITOR MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SONY CORPORATION SNE ANNUAL 6/23/2015 1.TO AMEND A PART OF THE ARTICLES OF INCORPORATION. MGMT FOR FOR 2.DIRECTOR 1)KAZUO HIRAI 2)KENICHIRO YOSHIDA 3)KANEMITSU ANRAKU 4)OSAMU NAGAYAMA 5)TAKAAKI NIMURA 6)EIKOH HARADA 7)JOICHI ITO 8)TIM SCHAAFF 9)KAZUO MATSUNAGA 10)KOICHI MIYATA 11)JOHN V. ROOS 12)ERIKO SAKURAI MGMT FOR ALL NOMINEES FOR ALL NOMINEES 3.TO ISSUE STOCK ACQUISITION RIGHTS FOR THE PURPOSE OF GRANTING STOCK OPTIONS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TOYOTA MOTOR COPR. TM ANNUAL 6/15/2015 1. Distribution of Surplus MGMT NO VOTE FOR 2. Election of 12 Members of the Board of Directors MGMT NO VOTE FOR 2a. Takeshi Uchiyamada MGMT NO VOTE FOR 2b. Akio Toyoda MGMT NO VOTE FOR 2c. Nobuyori Kodaira MGMT NO VOTE FOR 2d. Mitsuhisa Kato MGMT NO VOTE FOR 2e. Seiichi Sudo MGMT NO VOTE FOR 2f. Shigeki Terashi MGMT NO VOTE FOR 2g. Shigeru Hayakawa MGMT NO VOTE FOR 2h. Didier Leroy MGMT NO VOTE FOR 2i Takahiko Ljichi MGMT NO VOTE FOR 2j. Ikuo Uno MGMT NO VOTE FOR 2k. Haruhiko Kato MGMT NO VOTE FOR 2L. Mark T. Hogan MGMT NO VOTE FOR 3. Election of 4 Audit & Supervisory Board Members MGMT NO VOTE FOR 3a. Masahiro Kato MGMT NO VOTE FOR 3b. Yoshiyuki Kagawa MGMT NO VOTE FOR 3c. Yoko Wake MGMT NO VOTE FOR 3d. Hiroshi Ozu MGMT NO VOTE FOR 4. Election of 1 Substitute Audit & Supervisory Board Member 4a. Ryuji Sakai MGMT NO VOTE FOR 5. Payment of Bonuses to Members of the Board Directors MGMT NO VOTE FOR 6. Payment Amendments to the Articles of Incorporation MGMT NO VOTE FOR 7. Partial Amendments to the Articles of Incorporation and Delegation to Our Board of Directors of the Power to Determine Offering Terms in Connection with Issuance of Class Shares MGMT NO VOTE FOR Young Investor Fund July 1, 2014 – June 30, 2015 NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PRECISION CASTPARTS PCP ANNUAL 8/12/2014 1A. ELECTION OF DIRECTOR: MARK DONEGAN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: DON R. GRABER MGMT FOR FOR 1C.ELECTION OF DIRECTOR: LESTER L. LYLES MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DANIEL J. MURPHY MGMT FOR FOR 1E.ELECTION OF DIRECTOR: VERNON E. OECHSLE MGMT FOR FOR 1F.ELECTION OF DIRECTOR: ULRICH SCHMIDT MGMT FOR FOR 1G.ELECTION OF DIRECTOR: RICHARD L. WAMBOLD MGMT FOR FOR 1H.ELECTION OF DIRECTOR: TIMOTHY A. WICKS MGMT FOR FOR 2.RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3.ADVISORY VOTE REGARDING COMPENSATION OF NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4.SHAREHOLDER PROPOSAL REGARDING ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NIKE INC. NKE ANNUAL 9/18/2014 DIRECTOR 1)ALAN B. GRAF, JR. 2)JOHN C. LECHLEITER 3)MICHELLE A. PELUSO 4)PHYLLIS M. WISE MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO HOLD AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FEDEX CORP. FDX 31428X106 ANNUAL 9/29/2014 1A.ELECTION OF DIRECTOR: JAMES L. BARKSDALE MGMT FOR FOR 1B.ELECTION OF DIRECTOR: JOHN A. EDWARDSON MGMT FOR FOR 1C.ELECTION OF DIRECTOR: MARVIN R. ELLISON MGMT FOR FOR 1D.ELECTION OF DIRECTOR: KIMBERLY A. JABAL MGMT FOR FOR 1E.ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON MGMT FOR FOR 1F. ELECTION OF DIRECTOR: GARY W. LOVEMAN MGMT FOR FOR 1G.ELECTION OF DIRECTOR: R. BRAD MARTIN MGMT FOR FOR 1H.ELECTION OF DIRECTOR: JOSHUA COOPER RAMO MGMT FOR FOR 1I.ELECTION OF DIRECTOR: SUSAN C. SCHWAB MGMT FOR FOR 1J.ELECTION OF DIRECTOR: FREDERICK W. SMITH MGMT FOR FOR 1K.ELECTION OF DIRECTOR: DAVID P. STEINER MGMT FOR FOR 1L.ELECTION OF DIRECTOR: PAUL S. WALSH MGMT FOR FOR 2.ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3.RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 4.STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS. SHRHLDR AGAINST AGAINST 5.STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE-COUNTING. SHRHLDR AGAINST AGAINST 6.STOCKHOLDER PROPOSAL REGARDING HEDGING AND PLEDGING POLICY. SHRHLDR AGAINST AGAINST 7.STOCKHOLDER PROPOSAL REGARDING TAX PAYMENTS ON RESTRICTED STOCK AWARDS. SHRHLDR AGAINST AGAINST 8.STOCKHOLDER PROPOSAL REGARDING POLITICAL DISCLOSURE AND ACCOUNTABILITY. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COMCAST CORPORATION CMCSA 20030N101 SPECIAL 10/8/2014 1. TO APPROVE THE ISSUANCE OF SHARES OF COMCAST CLASS A COMMON STOCK TO TIME WARNER CABLE INC. STOCKHOLDERS IN THE MERGER. MGMT FOR FOR 2. TO APPROVE THE ADJOURNMENT OF THE COMCAST SPECIAL MEETING IF NECESSARY TO SOLICIT ADDITIONAL PROXIES. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE WELLPOINT WLP 94973V-107 SPECIAL 11/5/2014 1. TO AMEND THE ARTICLES OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY FROM WELLPOINT, INC. TO ANTHEM, INC. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MICROSOFT CORPORATION MSFT ANNUAL 12/3/2014 1A.ELECTION OF DIRECTOR: WILLIAM H. GATES III MGMT FOR FOR 1B.ELECTION OF DIRECTOR: MARIA M. KLAWE MGMT FOR FOR 1C.ELECTION OF DIRECTOR: TERI L. LIST-STOLL MGMT FOR FOR 1D.ELECTION OF DIRECTOR: G. MASON MORFIT MGMT FOR FOR 1E.ELECTION OF DIRECTOR: SATYA NADELLA MGMT FOR FOR 1F.ELECTION OF DIRECTOR: CHARLES H. NOSKI MGMT FOR FOR 1G.ELECTION OF DIRECTOR: HELMUT PANKE MGMT FOR FOR 1H.ELECTION OF DIRECTOR: CHARLES W. SCHARF MGMT FOR FOR 1I.ELECTION OF DIRECTOR: JOHN W. STANTON MGMT FOR FOR 1J.ELECTION OF DIRECTOR: JOHN W. THOMPSON MGMT FOR FOR 2.ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 3.RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2015 MGMT FOR FOR 4.SHAREHOLDER PROPOSAL - PROXY ACCESS FOR SHAREHOLDERS SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COSTCO WHOLESALE CORP. COST 22160K105 ANNUAL 1/29/2015 1. DIRECTOR 1)JEFFREY H. BROTMAN 2)DANIEL J. EVANS 3)RICHARD A. GALANTI 4)JEFFREY S. RAIKES 5)JAMES D. SINEGAL MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. MGMT FOR FOR 3.APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. MGMT FOR FOR 4.TO AMEND AND RESTATE THE COMPANY'S SIXTH RESTATED STOCK INCENTIVE PLAN. MGMT FOR FOR 5A. TO AMEND THE ARTICLES OF INCORPORATION TO REDUCE VOTING STANDARD FOR REMOVAL OF DIRECTORS. MGMT FOR FOR 5B. TO AMEND THE ARTICLES OF INCORPORATION TO REDUCE VOTING STANDARD FOR AMENDING THE ARTICLE DEALING WITH REMOVAL OF DIRECTORS FOR CAUSE. MGMT FOR FOR 6.SHAREHOLDER PROPOSAL TO REGULATE DIRECTOR TENURE. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE APPLE INC. AAPL ANNUAL 3/10/2015 1A.ELECTION OF DIRECTOR: TIM COOK MGMT FOR FOR 1B.ELECTION OF DIRECTOR: AL GORE MGMT FOR FOR 1C.ELECTION OF DIRECTOR: BOB IGER MGMT FOR FOR 1D.ELECTION OF DIRECTOR: ANDREA JUNG MGMT FOR FOR 1E.ELECTION OF DIRECTOR: ART LEVINSON MGMT FOR FOR 1F.ELECTION OF DIRECTOR: RON SUGAR MGMT FOR FOR 1G.ELECTION OF DIRECTOR: SUE WAGNER MGMT FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 MGMT FOR FOR 3.AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4.THE AMENDMENT OF THE APPLE INC. EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 5.A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH ENTITLED "RISK REPORT" SHRHLDR AGAINST AGAINST 6.A SHAREHOLDER PROPOSAL BY MR. JAMES MCRITCHIE AND MR. JOHN HARRINGTON ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE WALT DISNEY CO. DIS ANNUAL 3/12/2015 1A.ELECTION OF DIRECTOR: SUSAN E. ARNOLD MGMT FOR FOR 1B.ELECTION OF DIRECTOR: JOHN S. CHEN MGMT FOR FOR 1C.ELECTION OF DIRECTOR: JACK DORSEY MGMT FOR FOR 1D.ELECTION OF DIRECTOR: ROBERT A. IGER MGMT FOR FOR 1E.ELECTION OF DIRECTOR: FRED H. LANGHAMMER MGMT FOR FOR 1F.ELECTION OF DIRECTOR: AYLWIN B. LEWIS MGMT FOR FOR 1G.ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT FOR FOR 1H.ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT MGMT FOR FOR 1I.ELECTION OF DIRECTOR: SHERYL K. SANDBERG MGMT FOR FOR 1J.ELECTION OF DIRECTOR: ORIN C. SMITH MGMT FOR FOR 2.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2015. MGMT FOR FOR 3.TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MGMT FOR FOR 4.TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO INDEPENDENT BOARD CHAIRMAN. SHRHLDR AGAINST AGAINST 5.TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO ACCELERATION OF EXECUTIVE PAY. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BERKSHIRE HATHAWAY INC. BRK.B ANNUAL 5/2/2015 1.DIRECTOR 1)WARREN E. BUFFETT 2)CHARLES T. MUNGER 3)HOWARD G. BUFFETT 4)STEPHEN B. BURKE 5)SUSAN L. DECKER 6)WILLIAM H. GATES III 7)DAVID S. GOTTESMAN 8)CHARLOTTE GUYMAN 9)THOMAS S. MURPHY 10)RONALD L. OLSON 11)WALTER SCOTT, JR. 12)MERYL B. WITMER MGMT FOR ALL NOMINEES FOR ALL NOMINEES NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE E.I. DU PONT DE NEMOURS AND CO. DD ANNUAL 5/13/2015 1.DIRECTOR 1)LAMBERTO ANDREOTTI 2)EDWARD D. BREEN 3)ROBERT A. BROWN 4)ALEXANDER M. CUTLER 5)ELEUTHERE I. DU PONT 6)JAMES L. GALLOGLY 7)MARILLYN A. HEWSON 8)LOIS D. JULIBER 9)ELLEN J. KULLMAN 10)ULF M. SCHNEIDER 11)LEE M. THOMAS 12)PATRICK J. WARD MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3.TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR 4.ON LOBBYING MGMT AGAINST AGAINST 5.ON GROWER COMPLIANCE MGMT AGAINST AGAINST 6.ON PLANT CLOSURES MGMT AGAINST AGAINST 7.ON REPEALING CERTAIN AMENDMENTS TO THE BYLAWS ADOPTED BY THE BOARD WITHOUT STOCKHOLDER APPROVAL SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE BANK OF AMERICA CORP. BAC ANNUAL 5/6/2015 1A.ELECTION OF DIRECTOR: SHARON L. ALLEN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: SUSAN S. BIES MGMT FOR FOR 1C.ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. MGMT FOR FOR 1D.ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. MGMT FOR FOR 1E.ELECTION OF DIRECTOR: PIERRE J.P. DE WECK MGMT FOR FOR 1F.ELECTION OF DIRECTOR: ARNOLD W. DONALD MGMT FOR FOR 1G.ELECTION OF DIRECTOR: CHARLES K. GIFFORD MGMT FOR FOR 1H.ELECTION OF DIRECTOR: LINDA P. HUDSON MGMT FOR FOR 1I.ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT FOR FOR 1J.ELECTION OF DIRECTOR: THOMAS J. MAY MGMT FOR FOR 1K.ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN MGMT FOR FOR 1L.ELECTION OF DIRECTOR: LIONEL L. NOWELL, III MGMT FOR FOR 1M.ELECTION OF DIRECTOR: R. DAVID YOST MGMT FOR FOR 2.APPROVING OUR EXECUTIVE COMPENSATION (AN ADVISORY, NON-BINDING "SAY ON PAY" RESOLUTION) MGMT FOR FOR 3.RATIFYING THE APPOINTMENT OF OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015 MGMT FOR FOR 4.APPROVING THE AMENDMENT AND RESTATEMENT OF THE BANK OF AMERICA CORPORATION 2 MGMT FOR FOR 5.STOCKHOLDER PROPOSAL - CLIMATE CHANGE REPORT SHRHLDR AGAINST AGAINST 6.STOCKHOLDER PROPOSAL - LOBBYING REPORT SHRHLDR AGAINST AGAINST 7.STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT SHRHLDR AGAINST AGAINST 8.STOCKHOLDER PROPOSAL - STOCKHOLDER VALUE COMMITTEE SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TESORO CORPORATION TSO ANNUAL 5/7/2015 1AELECTION OF DIRECTOR: RODNEY F. CHASE MGMT FOR FOR 1BELECTION OF DIRECTOR: GREGORY J. GOFF MGMT FOR FOR 1CELECTION OF DIRECTOR: ROBERT W. GOLDMAN MGMT FOR FOR 1DELECTION OF DIRECTOR: DAVID LILLEY MGMT FOR FOR 1EELECTION OF DIRECTOR: MARY PAT MCCARTHY MGMT FOR FOR 1FELECTION OF DIRECTOR: J.W. NOKES MGMT FOR FOR 1GELECTION OF DIRECTOR: SUSAN TOMASKY MGMT FOR FOR 1HELECTION OF DIRECTOR: MICHAEL E. WILEY MGMT FOR FOR 1IELECTION OF DIRECTOR: PATRICK Y. YANG MGMT FOR FOR 02TO CONDUCT AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION; MGMT FOR FOR 3TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CVS HEALTH CORPORATION CVS ANNUAL 5/7/2015 1A.ELECTION OF DIRECTOR: RICHARD M. BRACKEN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: C. DAVID BROWN II MGMT FOR FOR 1C.ELECTION OF DIRECTOR: ALECIA A. DECOUDREAUX MGMT FOR FOR 1D.ELECTION OF DIRECTOR: NANCY-ANN M. DEPARLE MGMT FOR FOR 1E.ELECTION OF DIRECTOR: DAVID W. DORMAN MGMT FOR FOR 1F.ELECTION OF DIRECTOR: ANNE M. FINUCANE MGMT FOR FOR 1G.ELECTION OF DIRECTOR: LARRY J. MERLO MGMT FOR FOR 1H.ELECTION OF DIRECTOR: JEAN-PIERRE MILLON MGMT FOR FOR 1I.ELECTION OF DIRECTOR: RICHARD J. SWIFT MGMT FOR FOR 1J.ELECTION OF DIRECTOR: WILLIAM C. WELDON MGMT FOR FOR 1K.ELECTION OF DIRECTOR: TONY L. WHITE MGMT FOR FOR 2.PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR 3.SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. MGMT FOR FOR 4.PROPOSAL TO APPROVE PERFORMANCE CRITERIA IN THE COMPANY'S 2 MGMT FOR FOR 5.STOCKHOLDER PROPOSAL REGARDING CONGRUENCY OF CORPORATE VALUES AND POLITICAL CONTRIBUTIONS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PEPSICO, INC. PEP ANNUAL 5/6/2015 1A.ELECTION OF DIRECTOR: SHONA L. BROWN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: GEORGE W. BUCKLEY MGMT FOR FOR 1C.ELECTION OF DIRECTOR: IAN M. COOK MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DINA DUBLON MGMT FOR FOR 1E.ELECTION OF DIRECTOR: RONA A. FAIRHEAD MGMT FOR FOR 1F.ELECTION OF DIRECTOR: RICHARD W. FISHER MGMT FOR FOR 1G.ELECTION OF DIRECTOR: ALBERTO IBARGUEN MGMT FOR FOR 1H.ELECTION OF DIRECTOR: WILLIAM R. JOHNSON MGMT FOR FOR 1I.ELECTION OF DIRECTOR: INDRA K. NOOYI MGMT FOR FOR 1J.ELECTION OF DIRECTOR: DAVID C. PAGE MGMT FOR FOR 1K.ELECTION OF DIRECTOR: ROBERT C. POHLAD MGMT FOR FOR 1L.ELECTION OF DIRECTOR: LLOYD G. TROTTER MGMT FOR FOR 1M.ELECTION OF DIRECTOR: DANIEL VASELLA MGMT FOR FOR 1N.ELECTION OF DIRECTOR: ALBERTO WEISSER MGMT FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2015. MGMT FOR FOR 3.ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 4.ESTABLISH BOARD COMMITTEE ON SUSTAINABILITY. MGMT AGAINST AGAINST 5.POLICY REGARDING LIMIT ON ACCELERATED VESTING OF EQUITY AWARDS. MGMT AGAINST AGAINST 6.REPORT ON MINIMIZING IMPACTS OF NEONICS. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EOG RESOURCES INC. EOG 26875P101 ANNUAL 4/30/2015 1A.ELECTION OF DIRECTOR: JANET F. CLARK MGMT FOR FOR 1B.ELECTION OF DIRECTOR: CHARLES R. CRISP MGMT FOR FOR 1C.ELECTION OF DIRECTOR: JAMES C. DAY MGMT FOR FOR 1D.ELECTION OF DIRECTOR: H. LEIGHTON STEWARD MGMT FOR FOR 1E.ELECTION OF DIRECTOR: DONALD F. TEXTOR MGMT FOR FOR 1F.ELECTION OF DIRECTOR: WILLIAM R. THOMAS MGMT FOR FOR 1G.ELECTION OF DIRECTOR: FRANK G. WISNER MGMT FOR FOR 2.TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 3.TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4.STOCKHOLDER PROPOSAL CONCERNING PROXY ACCESS, IF PROPERLY PRESENTED. SHRHLDR AGAINST AGAINST 5.STOCKHOLDER PROPOSAL CONCERNING A METHANE EMISSIONS REPORT, IF PROPERLY PRESENTED. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EBAY INC. EBAY ANNUAL 5/1/2015 1A.ELECTION OF DIRECTOR: FRED D. ANDERSON MGMT FOR FOR 1B.ELECTION OF DIRECTOR: ANTHONY J. BATES MGMT FOR FOR 1C.ELECTION OF DIRECTOR: EDWARD W. BARNHOLT MGMT FOR FOR 1D.ELECTION OF DIRECTOR: JONATHAN CHRISTODORO MGMT FOR FOR 1E.ELECTION OF DIRECTOR: SCOTT D. COOK MGMT FOR FOR 1F.ELECTION OF DIRECTOR: JOHN J. DONAHOE MGMT FOR FOR 1G.ELECTION OF DIRECTOR: DAVID W. DORMAN MGMT FOR FOR 1H.ELECTION OF DIRECTOR: BONNIE S. HAMMER MGMT FOR FOR 1I.ELECTION OF DIRECTOR: GAIL J. MCGOVERN MGMT FOR FOR 1J.ELECTION OF DIRECTOR: KATHLEEN C. MITIC MGMT FOR FOR 1K.ELECTION OF DIRECTOR: DAVID M. MOFFETT MGMT FOR FOR 1L.ELECTION OF DIRECTOR: PIERRE M. OMIDYAR MGMT FOR FOR 1M.ELECTION OF DIRECTOR: THOMAS J. TIERNEY MGMT FOR FOR 1N.ELECTION OF DIRECTOR: PERRY M. TRAQUINA MGMT FOR FOR 1O.ELECTION OF DIRECTOR: FRANK D. YEARY MGMT FOR FOR 2.TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3.TO APPROVE THE MATERIAL TERMS, INCLUDING THE PERFORMANCE GOALS, OF THE AMENDMENT AND RESTATEMENT OF THE EBAY INCENTIVE PLAN. MGMT FOR FOR 4.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 5.TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED BEFORE THE MEETING. SHRHLDR AGAINST AGAINST 6.TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER PROXY ACCESS, IF PROPERLY PRESENTED BEFORE THE MEETING. SHRHLDR AGAINST AGAINST 7.TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING GENDER PAY, IF PROPERLY PRESENTED BEFORE THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE GILEAD SCIENCES INC. GILD ANNUAL 5/6/2015 1A.ELECTION OF DIRECTOR: JOHN F. COGAN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON MGMT FOR FOR 1C.ELECTION OF DIRECTOR: CARLA A. HILLS MGMT FOR FOR 1D.ELECTION OF DIRECTOR: KEVIN E. LOFTON MGMT FOR FOR 1E.ELECTION OF DIRECTOR: JOHN W. MADIGAN MGMT FOR FOR 1F.ELECTION OF DIRECTOR: JOHN C. MARTIN MGMT FOR FOR 1G.ELECTION OF DIRECTOR: NICHOLAS G. MOORE MGMT FOR FOR 1H.ELECTION OF DIRECTOR: RICHARD J. WHITLEY MGMT FOR FOR 1I.ELECTION OF DIRECTOR: GAYLE E. WILSON MGMT FOR FOR 1J.ELECTION OF DIRECTOR: PER WOLD-OLSEN MGMT FOR FOR 2.TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 3.TO APPROVE AN AMENDMENT AND RESTATEMENT TO GILEAD'S EMPLOYEE STOCK PURCHASE PLAN AND INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN. MGMT FOR FOR 4.TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. MGMT FOR FOR 5.TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. SHRHLDR AGAINST AGAINST 6.TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. SHRHLDR AGAINST AGAINST 7.TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT GILEAD ISSUE AN ANNUAL SUSTAINABILITY REPORT. SHRHLDR AGAINST AGAINST 8.TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD REPORT ON CERTAIN RISKS TO GILEAD FROM RISING PRESSURE TO CONTAIN U.S. SPECIALTY DRUG PRICES. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE AETNA AET 00817Y108 ANNUAL 5/15/2015 1a.ELECTION OF DIRECTOR: FERNANDO AGUIRRE MGMT FOR FOR 1b.ELECTION OF DIRECTOR: MARK T. BERTOLINI MGMT FOR FOR 1c.ELECTION OF DIRECTOR: FRANK M. CLARK MGMT FOR FOR 1d.ELECTION OF DIRECTOR: BETSY Z. COHEN MGMT FOR FOR 1e.ELECTION OF DIRECTOR: MOLLY J. COYE, M.D. MGMT FOR FOR 1f.ELECTION OF DIRECTOR: ROGER N. FARAH MGMT FOR FOR 1g.ELECTION OF DIRECTOR: BARBARA HACKMAN FRANKLIN MGMT FOR FOR 1h.ELECTION OF DIRECTOR: JEFFREY E. GARTEN MGMT FOR FOR 1i.ELECTION OF DIRECTOR: ELLEN M. HANCOCK MGMT FOR FOR 1j.ELECTION OF DIRECTOR: RICHARD J. HARRINGTON MGMT FOR FOR 1k.ELECTION OF DIRECTOR: EDWARD J. LUDWIG MGMT FOR FOR 1l.ELECTION OF DIRECTOR: JOSEPH P. NEWHOUSE MGMT FOR FOR 1m.ELECTION OF DIRECTOR: OLYMPIA J. SNOWE MGMT FOR FOR 2.APPROVAL OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3.APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION ON A NON-BINDING ADVISORY BASIS MGMT FOR FOR 4A.SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS-DISCLOSURE SHRHLDR AGAINST AGAINST 4B.SHAREHOLDER PROPOSAL ON EXECUTIVES TO RETAIN SIGNIFICANT STOCK SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE LABORATORY CORP. OF AMERICA LH 50540R409 ANNUAL 5/13/2015 1A.ELECTION OF DIRECTOR: KERRII B. ANDERSON MGMT FOR FOR 1B.ELECTION OF DIRECTOR: JEAN-LUC BELINGARD MGMT FOR FOR 1C.ELECTION OF DIRECTOR: D. GARY GILLILAND, M.D., PH.D. MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DAVID P. KING MGMT FOR FOR 1E.ELECTION OF DIRECTOR: GARHENG KONG, M.D., PH.D. MGMT FOR FOR 1F.ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. MGMT FOR FOR 1G.ELECTION OF DIRECTOR: PETER M. NEUPERT MGMT FOR FOR 1H.ELECTION OF DIRECTOR: ADAM H. SCHECHTER MGMT FOR FOR 1I.ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. MGMT FOR FOR 2.TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. MGMT FOR FOR 3.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE TRAVELERS COMPANIES TRV 89417E109 ANNUAL 5/20/2015 1A.ELECTION OF DIRECTOR: ALAN L. BELLER MGMT FOR FOR 1B.ELECTION OF DIRECTOR: JOHN H. DASBURG MGMT FOR FOR 1C.ELECTION OF DIRECTOR: JANET M. DOLAN MGMT FOR FOR 1D.ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN MGMT FOR FOR 1E.ELECTION OF DIRECTOR: JAY S. FISHMAN MGMT FOR FOR 1F.ELECTION OF DIRECTOR: PATRICIA L. HIGGINS MGMT FOR FOR 1G.ELECTION OF DIRECTOR: THOMAS R. HODGSON MGMT FOR FOR 1H.ELECTION OF DIRECTOR: WILLIAM J. KANE MGMT FOR FOR 1I.ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH JR. MGMT FOR FOR 1J.ELECTION OF DIRECTOR: PHILIP T. RUEGGER III MGMT FOR FOR 1K.ELECTION OF DIRECTOR: DONALD J. SHEPARD MGMT FOR FOR 1L.ELECTION OF DIRECTOR: LAURIE J. THOMSEN MGMT FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR 3.NON-BINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4.SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PRESENTED AT THE ANNUAL MEETING OF SHAREHOLDERS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE ANTHEM, INC. WLP ANNUAL 5/13/2015 1A.ELECTION OF DIRECTOR: JULIE A. HILL MGMT FOR FOR 1B.ELECTION OF DIRECTOR: RAMIRO G. PERU MGMT FOR FOR 1C.ELECTION OF DIRECTOR: JOHN H. SHORT MGMT FOR FOR 2.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. MGMT FOR FOR 3.ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 4.IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO ELECT EACH DIRECTOR ANNUALLY. SHRHLDR AGAINST NONE 5.IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO AMEND THE BY-LAWS OF ANTHEM, INC. TO ALLOW PROXY ACCESS BY SHAREHOLDERS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE HOME DEPOT HD ANNUAL 5/21/2015 1A.ELECTION OF DIRECTOR: ARI BOUSBIB MGMT FOR FOR 1B.ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN MGMT FOR FOR 1C.ELECTION OF DIRECTOR: J. FRANK BROWN MGMT FOR FOR 1D.ELECTION OF DIRECTOR: ALBERT P. CAREY MGMT FOR FOR 1E.ELECTION OF DIRECTOR: ARMANDO CODINA MGMT FOR FOR 1F.ELECTION OF DIRECTOR: HELENA B. FOULKES MGMT FOR FOR 1G.ELECTION OF DIRECTOR: WAYNE M. HEWETT MGMT FOR FOR 1H.ELECTION OF DIRECTOR: KAREN L. KATEN MGMT FOR FOR 1I.ELECTION OF DIRECTOR: CRAIG A. MENEAR MGMT FOR FOR 1J.ELECTION OF DIRECTOR: MARK VADON MGMT FOR FOR 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP MGMT FOR FOR 3.ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4.SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIRMAN OF THE BOARD SHRHLDR AGAINST AGAINST 5.SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE NORTHROP GRUMMAN CORP. NOC ANNUAL 5/20/2015 1A.ELECTION OF DIRECTOR: WESLEY G. BUSH MGMT FOR FOR 1B.ELECTION OF DIRECTOR: MARIANNE C. BROWN MGMT FOR FOR 1C.ELECTION OF DIRECTOR: VICTOR H. FAZIO MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DONALD E. FELSINGER MGMT FOR FOR 1E.ELECTION OF DIRECTOR: BRUCE S. GORDON MGMT FOR FOR 1F.ELECTION OF DIRECTOR: WILLIAM H. HERNANDEZ MGMT FOR FOR 1G.ELECTION OF DIRECTOR: MADELEINE A. KLEINER MGMT FOR FOR 1H.ELECTION OF DIRECTOR: KARL J. KRAPEK MGMT FOR FOR 1I.ELECTION OF DIRECTOR: RICHARD B. MYERS MGMT FOR FOR 1J.ELECTION OF DIRECTOR: GARY ROUGHEAD MGMT FOR FOR 1K.ELECTION OF DIRECTOR: THOMAS M. SCHOEWE MGMT FOR FOR 1L.ELECTION OF DIRECTOR: JAMES S. TURLEY MGMT FOR FOR 2.PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3.PROPOSAL TO AMEND THE COMPANY'S 2011 LONG-TERM INCENTIVE STOCK PLAN. MGMT FOR FOR 4.PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 5.SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SOUTHWEST AIRLINES CO. LUV ANNUAL 5/13/2015 1A.ELECTION OF DIRECTOR: DAVID W. BIEGLER MGMT FOR FOR 1B.ELECTION OF DIRECTOR: J. VERONICA BIGGINS MGMT FOR FOR 1C.ELECTION OF DIRECTOR: DOUGLAS H. BROOKS MGMT FOR FOR 1D.ELECTION OF DIRECTOR: WILLIAM H. CUNNINGHAM MGMT FOR FOR 1E.ELECTION OF DIRECTOR: JOHN G. DENISON MGMT FOR FOR 1F.ELECTION OF DIRECTOR: GARY C. KELLY MGMT FOR FOR 1G.ELECTION OF DIRECTOR: NANCY B. LOEFFLER MGMT FOR FOR 1H.ELECTION OF DIRECTOR: JOHN T. MONTFORD MGMT FOR FOR 1I.ELECTION OF DIRECTOR: THOMAS M. NEALON MGMT FOR FOR 1J.ELECTION OF DIRECTOR: DANIEL D. VILLANUEVA MGMT FOR FOR 2.ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 3.APPROVAL OF THE SOUTHWEST AIRLINES CO. AMENDED AND RESTATED 2 MGMT FOR FOR 4.RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE JP MORGAN CHASE & CO. JPM 46625H100 ANNUAL 5/19/2015 1A.ELECTION OF DIRECTOR: LINDA B. BAMMANN MGMT FOR FOR 1B.ELECTION OF DIRECTOR: JAMES A. BELL MGMT FOR FOR 1C.ELECTION OF DIRECTOR: CRANDALL C. BOWLES MGMT FOR FOR 1D.ELECTION OF DIRECTOR: STEPHEN B. BURKE MGMT FOR FOR 1E.ELECTION OF DIRECTOR: JAMES S. CROWN MGMT FOR FOR 1F.ELECTION OF DIRECTOR: JAMES DIMON MGMT FOR FOR 1G.ELECTION OF DIRECTOR: TIMOTHY P. FLYNN MGMT FOR FOR 1H.ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. MGMT FOR FOR 1I.ELECTION OF DIRECTOR: MICHAEL A. NEAL MGMT FOR FOR 1J.ELECTION OF DIRECTOR: LEE R. RAYMOND MGMT FOR FOR 1K.ELECTION OF DIRECTOR: WILLIAM C. WELDON MGMT FOR FOR 2.ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3.RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 4.APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE PLAN MGMT FOR FOR 5.INDEPENDENT BOARD CHAIRMAN - REQUIRE AN INDEPENDENT CHAIR SHRHLDR AGAINST AGAINST 6.LOBBYING - REPORT ON POLICIES, PROCEDURES AND EXPENDITURES SHRHLDR AGAINST AGAINST 7.SPECIAL SHAREOWNER MEETINGS - REDUCE OWNERSHIP THRESHOLD FROM 20% TO 10% SHRHLDR AGAINST AGAINST 8.HOW VOTES ARE COUNTED - COUNT VOTES USING ONLY FOR AND AGAINST SHRHLDR AGAINST AGAINST 9.ACCELERATED VESTING PROVISIONS - REPORT NAMES OF SENIOR EXECUTIVES AND VALUE OF EQUITY AWARDS THAT WOULD VEST IF THEY RESIGN TO ENTER GOVERNMENT SERVICE SHRHLDR AGAINST AGAINST 10.CLAWBACK DISCLOSURE POLICY - DISCLOSE WHETHER THE FIRM RECOUPED ANY INCENTIVE COMPENSATION FROM SENIOR EXECUTIVES SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EXXON MOBIL CORP. XOM 30231G102 ANNUAL 5/27/2015 DIRECTOR 1)M.J. BOSKIN 2)P. BRABECK-LETMATHE 3)U.M. BURNS 4)L.R. FAULKNER 5)J.S. FISHMAN 6)H.H. FORE 7)K.C. FRAZIER 8)D.R. OBERHELMAN 9)S.J. PALMISANO 10)S.S REINEMUND 11)R.W. TILLERSON 12)W.C. WELDON MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.RATIFICATION OF INDEPENDENT AUDITORS () MGMT FOR FOR 3.ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () MGMT FOR FOR 4.INDEPENDENT CHAIRMAN () MGMT AGAINST AGAINST 5.PROXY ACCESS BYLAW () MGMT AGAINST AGAINST 6.CLIMATE EXPERT ON BOARD () MGMT AGAINST AGAINST 7.BOARD QUOTA FOR WOMEN () MGMT AGAINST AGAINST 8.REPORT ON COMPENSATION FOR WOMEN () MGMT AGAINST AGAINST 9.REPORT ON LOBBYING () MGMT AGAINST AGAINST 10.GREENHOUSE GAS EMISSIONS GOALS () MGMT AGAINST AGAINST 11.REPORT ON HYDRAULIC FRACTURING () MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COMCAST CORPORATION CMCSA 20030N101 ANNUAL 5/21/2015 1.DIRECTOR 1)KENNETH J. BACON 2)SHELDON M. BONOVITZ 3)EDWARD D. BREEN 4)JOSEPH J. COLLINS 5)J. MICHAEL COOK 6)GERALD L. HASSELL 7)JEFFREY A. HONICKMAN 8)EDUARDO MESTRE 9)BRIAN L. ROBERTS 10)RALPH J. ROBERTS 11)JOHNATHAN A. RODGERS 12)DR. JUDITH RODIN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS MGMT FOR FOR 3.APPROVAL OF OUR 2 MGMT FOR FOR 4.TO PROVIDE AN ANNUAL REPORT ON LOBBYING ACTIVITIES MGMT AGAINST AGAINST 5.TO PROHIBIT ACCELERATED VESTING UPON A CHANGE OF CONTROL MGMT AGAINST AGAINST 6.TO PROVIDE EACH SHARE AN EQUAL VOTE MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE DEVON ENERGY CORPORATION DVN 25179M103 ANNUAL 6/3/2015 1.DIRECTOR 1)BARBARA M. BAUMANN 2)JOHN E. BETHANCOURT 3)ROBERT H. HENRY 4)MICHAEL M. KANOVSKY 5)ROBERT A. MOSBACHER, JR 6)J. LARRY NICHOLS 7)DUANE C. RADTKE 8)MARY P. RICCIARDELLO 9)JOHN RICHELS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3.RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2015. MGMT FOR FOR 4.ADOPTION OF THE DEVON ENERGY CORPORATION 2015 LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 5.ADOPTION OF PROXY ACCESS BYLAW. MGMT AGAINST AGAINST 6.REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. MGMT AGAINST AGAINST 7.REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. MGMT AGAINST AGAINST 8.REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE TWITTER INC. TWTR 90184L102 ANNUAL 6/3/2015 1.DIRECTOR 1)DAVID ROSENBLATT 2)EVAN WILLIAMS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT 1 YR 1 YR 3.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE UNITED HEALTHCARE GROUP INC. UNH 91324P102 ANNUAL 6/1/2015 1A.ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. MGMT FOR FOR 1B.ELECTION OF DIRECTOR: EDSON BUENO, M.D. MGMT FOR FOR 1C.ELECTION OF DIRECTOR: RICHARD T. BURKE MGMT FOR FOR 1D.ELECTION OF DIRECTOR: ROBERT J. DARRETTA MGMT FOR FOR 1E.ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY MGMT FOR FOR 1F.ELECTION OF DIRECTOR: MICHELE J. HOOPER MGMT FOR FOR 1G.ELECTION OF DIRECTOR: RODGER A. LAWSON MGMT FOR FOR 1H.ELECTION OF DIRECTOR: GLENN M. RENWICK MGMT FOR FOR 1I.ELECTION OF DIRECTOR: KENNETH I. SHINE, M.D. MGMT FOR FOR 1J.ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. MGMT FOR FOR 2.ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 3.APPROVAL OF AMENDMENTS TO THE 2 MGMT FOR FOR 4.APPROVAL OF REINCORPORATION OF THE COMPANY FROM MINNESOTA TO DELAWARE. MGMT FOR FOR 5.RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 6.THE SHAREHOLDER PROPOSAL SET FORTH IN THE PROXY STATEMENT REQUESTING A POLICY REQUIRING AN INDEPENDENT BOARD CHAIR, IF PROPERLY PRESENTED AT THE 2 SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE GENERAL MOTORS CO. GM 37045V100 ANNUAL 6/9/2015 1A.ELECTION OF DIRECTOR: JOSEPH J. ASHTON MGMT FOR FOR 1B.ELECTION OF DIRECTOR: MARY T. BARRA MGMT FOR FOR 1C.ELECTION OF DIRECTOR: STEPHEN J. GIRSKY MGMT FOR FOR 1D.ELECTION OF DIRECTOR: LINDA R. GOODEN MGMT FOR FOR 1E.ELECTION OF DIRECTOR: JOSEPH JIMENEZ, JR. MGMT FOR FOR 1F.ELECTION OF DIRECTOR: KATHRYN V. MARINELLO MGMT FOR FOR 1G.ELECTION OF DIRECTOR: MICHAEL G. MULLEN MGMT FOR FOR 1H.ELECTION OF DIRECTOR: JAMES J. MULVA MGMT FOR FOR 1I.ELECTION OF DIRECTOR: PATRICIA F. RUSSO MGMT FOR FOR 1J.ELECTION OF DIRECTOR: THOMAS M. SCHOEWE MGMT FOR FOR 1K.ELECTION OF DIRECTOR: THEODORE M. SOLSO MGMT FOR FOR 1L.ELECTION OF DIRECTOR: CAROL M. STEPHENSON MGMT FOR FOR 2.RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS GM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 MGMT FOR FOR 3.ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4.INDEPENDENT BOARD CHAIRMAN MGMT AGAINST AGAINST 5.CUMULATIVE VOTING MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE GOOGLE, INC. GOOGL 38259P508 ANNUAL 6/3/2015 1DIRECTOR 1)LARRY PAGE 2)SERGEY BRIN 3)ERIC E. SCHMIDT 4)L. JOHN DOERR 5)DIANE B. GREENE 6)JOHN L. HENNESSY 7)ANN MATHER 8)ALAN R. MULALLY 9)PAUL S. OTELLINI 10)K. RAM SHRIRAM 11)SHIRLEY M. TILGHMAN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 3THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,000, MGMT FOR FOR 4A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 5A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 6A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 7A STOCKHOLDER PROPOSAL REGARDING A REPORT ON RENEWABLE ENERGY COST, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST 8A STOCKHOLDER PROPOSAL REGARDING A REPORT ON BUSINESS RISK RELATED TO CLIMATE CHANGE REGULATIONS, IF PROPERLY PRESENTED AT THE MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FACEBOOK, INC. FB 30303M102 ANNUAL 6/11/2015 1.DIRECTOR 1)MARC L. ANDREESSEN 2)ERSKINE B. BOWLES 3)S.D. DESMOND-HELLMANN 4)REED HASTINGS 5)JAN KOUM 6)SHERYL K. SANDBERG 7)PETER A. THIEL 8)MARK ZUCKERBERG MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 MGMT FOR FOR 3.TO RE-APPROVE THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, SECTION 162(M) LIMITS OF OUR 2(M) MGMT FOR FOR 4.A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING SHRHLDR AGAINST AGAINST 5.A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT SHRHLDR AGAINST AGAINST 6.A STOCKHOLDER PROPOSAL REGARDING A HUMAN RIGHTS RISK ASSESSMENT SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MASTERCARD INC. MA 57636Q104 ANNUAL 6/9/2015 1A.ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE MGMT FOR FOR 1B.ELECTION OF DIRECTOR: AJAY BANGA MGMT FOR FOR 1C.ELECTION OF DIRECTOR: SILVIO BARZI MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DAVID R. CARLUCCI MGMT FOR FOR 1E.ELECTION OF DIRECTOR: STEVEN J. FREIBERG MGMT FOR FOR 1F.ELECTION OF DIRECTOR: JULIUS GENACHOWSKI MGMT FOR FOR 1G.ELECTION OF DIRECTOR: MERIT E. JANOW MGMT FOR FOR 1H.ELECTION OF DIRECTOR: NANCY J. KARCH MGMT FOR FOR 1I.ELECTION OF DIRECTOR: MARC OLIVIE MGMT FOR FOR 1J.ELECTION OF DIRECTOR: RIMA QURESHI MGMT FOR FOR 1K.ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES MGMT FOR FOR 1L. ELECTION OF DIRECTOR: JACKSON P. TAI MGMT FOR FOR 1M.ELECTION OF DIRECTOR: EDWARD SUNING TIAN MGMT FOR FOR 2.ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR 3.APPROVAL OF THE AMENDED AND RESTATED SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN MGMT FOR FOR 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2015 MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CELGENE CORPORATION CELG ANNUAL 6/17/2015 1.DIRECTOR 1)ROBERT J. HUGIN 2)R.W. BARKER, D. PHIL. 3)MICHAEL W. BONNEY 4)MICHAEL D. CASEY 5)CARRIE S. COX 6)MICHAEL A. FRIEDMAN, MD 7)GILLA S. KAPLAN, PH.D. 8)JAMES J. LOUGHLIN 9)ERNEST MARIO, PH.D. MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. MGMT FOR FOR 3.APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2 MGMT FOR FOR 4.APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 5.STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE KROGER CO. KR ANNUAL 6/25/2015 1A.ELECTION OF DIRECTOR: NORA A. AUFREITER MGMT FOR FOR 1B.ELECTION OF DIRECTOR: ROBERT D. BEYER MGMT FOR FOR 1C.ELECTION OF DIRECTOR: SUSAN J. KROPF MGMT FOR FOR 1D.ELECTION OF DIRECTOR: DAVID B. LEWIS MGMT FOR FOR 1E.ELECTION OF DIRECTOR: W. RODNEY MCMULLEN MGMT FOR FOR 1F.ELECTION OF DIRECTOR: JORGE P. MONTOYA MGMT FOR FOR 1G.ELECTION OF DIRECTOR: CLYDE R. MOORE MGMT FOR FOR 1H.ELECTION OF DIRECTOR: SUSAN M. PHILLIPS MGMT FOR FOR 1I.ELECTION OF DIRECTOR: JAMES A. RUNDE MGMT FOR FOR 1J.ELECTION OF DIRECTOR: RONALD L. SARGENT MGMT FOR FOR 1K.ELECTION OF DIRECTOR: BOBBY S. SHACKOULS MGMT FOR FOR 2.ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3.RATIFICATION OF PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. MGMT FOR FOR 4.A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO PUBLISH A REPORT ON HUMAN RIGHTS RISKS OF OPERATIONS AND SUPPLY CHAIN. SHRHLDR AGAINST AGAINST 5.A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO ISSUE A REPORT ASSESSING THE ENVIRONMENTAL IMPACTS OF USING UNRECYCLABLE PACKAGING FOR PRIVATE LABEL BRANDS. SHRHLDR AGAINST AGAINST 6.A SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, TO ISSUE A REPORT REGARDING OPTIONS TO REDUCE OR ELIMINATE ANTIBIOTIC USE IN THE PRODUCTION OF PRIVATE LABEL MEATS. SHRHLDR AGAINST AGAINST Varsity/Monetta Intermediate Bond Fund July 1, 2014 – June 30, 2015 There is no proxy voting activity for the fund because the fund did not hold any voting securities during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Monetta Trust By (Signature and Title)* /s/ Robert S. Bacarella Robert S. Bacarella Principal Executive Officer Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
